 KENRICHPETROCHEMICALSKenrich Petrochemicals,Inc.andLocal 8-406, Oil,Chemical and AtomicWorkersInternationalUnion,AFL-CIOandKarenMcPartlanandBarbara Knorowski.Cases 22-CA-15105, 22-CA-15258, and 22-CA-15319May 31, 1989DECISION AND ORDER13Y CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn December 30, 1988, Administrative LawJudge Steven B. Fish issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board, adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Kenrich Pe-trochemicals, Inc., Bayonne, New Jersey, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order.'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsTo the extent there are inconsistencies in the testimony regarding the8(a)(1) statements made by the Respondent's president (Monte), we notethat the judge's findings on these issues reflect his implicit crediting ofthe testimony that supports those findings2 In adopting the judge's conclusion that the Respondent violated theAct by discharging Helen Chizmar, we agree with the judge that the as-serted conflict of loyalty argument was pretextual (a finding that but-tresses the evidence that she was discharged for antiunion motives) andthat the Respondent failed to establish a legitimate reason for the dis-chargeRobert T.McGovern, Esq.andMaria Balzano, Esq.forthe General Counsel.William A. Behan, Esq. (Norris,McLaughlin & Marcus),Somerville, New Jersey, for the Respondent.DECISIONSTATEMENT OF THE CASESTEVEN B.FISH,Administrative Law Judge.Pursuantto charges filed by Local 8-406, Oil, Chemical andAtomicWorkersInternationalUnion,AFL-CIO (the519Union or Local 8-406), and by Karen McPartlan andBarbara Knorowski individuals, in Cases 22-CA-15105,22-CA-15258, and 22-CA-15319 respectively, the Re-gional Director for Region 22 issued an order consolidat-ing cases, second amended complaint and notice of hear-ing on December 8, 1987.1 Said complaint alleges thatKenrich Petrochemicals Inc. (Respondent) violated Sec-tion 8(a)(1) and (3) of the Act by promising employees awage increase, threatening employees with loss of bene-fits,more onerous working conditions, unspecified repris-als,pushing and assaulting an employee, changing em-ployees status from part time to full time, withdrawingthe use of a telephone from an employee, requiring em-ployees to present medical verification for absences,causing employees Knorowski, McPartlan, and CatherineChizmar to be absent from work, discharging McPartlan,refusing to reinstateKnorowski, and by dischargingHelen Chizmar, its office manager, because of the unionactivities of its employees, including relatives of Chiz-mar.The hearing with respect to the allegations raised bythe complaint was heard before me in Newark, NewJersey, on January 6, 7, and 11, 1988.Briefs have been received from the parties and havebeen carefully considered.On the entire record, including my observation of thedemeanor of the witnesses, I make the followingFINDINGS OF FACTI.JURISDICTIONRespondent is a Delaware corporation, with an officeand place of business in Bayonne, New Jersey, where itisengaged in the manufacture and sale of resins, plasti-cizers, rubber chemical dispersions, and coupling agents.During the past year, Respondent has derived gross rev-enues in excess of $50,000 from the sale of its productsdirectly to customers located outside the State of NewJersey. It is admitted, and, I so find that Respondent isan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.II.LABOR ORGANIZATIONIt is also admitted,and I so find that Local 8-406 is alabor organization within the meaning Section2(5) of theActIIIFACTSA Respondent's OperationsAs noted Respondent is engaged in the manufactureand sale of resins, plasticizers, dispersions, and couplingagents at its Bayonne, New Jersey location.Respondent's production employees have been repre-sented by Local 8-406 for approximately 20 years. Re-spondent also maintains an office clerical staff consistingof secretaries and clerks. This group of employees,which were under the direct supervision of Office Man-ager Helen Chizmar, consisted of seven employees as ofIAll dates are in 1987 unless otherwise indicated294 NLRB No. 41 520DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMay 1987. Of these seven employees, Chizmar was relat-ed to -Barbara Knorowski (her sister), Karen McPartlan(her daughter), and Cathy Chizmar (her daughter-in-law).Additionally, Frank Sakowski, the father of bothChizmar and Knorowski, was a former plant employeeof Respondent who organized the shop and served as theUnion's first shop steward and negotiator for its firstcontract with Respondent.SalvatoreMonte is Respondent's president and amember of the -board of directors. Erica Monte, Salva-toreMonte'swife, is a vice president and a boardmember as well Charles Lucania is employed as Re-spondent's vice president of operationsB. The Union's Organizationof the Clerical UnitInMay 1987 all of Respondent's clerical employeessigned authorization cards for the Union at a meetingconducted at the Union's office. Shortly thereafter, theUnion sent a letter to Respondent received by it on May22, demanding recognition and asserting that the employ-ees had unanimously selected the Union to representthem.Monte admitted that when be first received theUnion's letter, he was "sort of shocked," and felt "a littlebetrayed." Then, according to Monte, he "looked at theplayers " Judy Kobryn had already given notice of herleaving, andMonte "decided that Linda Ferrano wasgoing to be a confidential secretary, so she couldn'tvote " Of the five remaining employees, he concludedthatMcPartlan and Knorowski being close relatives ofthe Union's first shop steward were not likely to changetheir minds about the Union. As Monte phrased it, "I fig-ured . . . the family is not going to back off from thisposition of going for the Union. I mean it's in the familyculture."Monte believed that he could be successful inpersuading employees Michelle Bobb and Marge McNal-ly from joining the Union, but was not sure about Cath-erineChizmar.Although Catherine Chizmar was thedaughter-in-law of Helen, she had expressed some disen-chantment to Monte over the years about her mother-in-law, so Monte "wasn't sure which way 'she would go."On May 26 the Union filed a petition at the RegionalOffice seeking to represent Respondent's office clericalemployees. Shortly thereafter, in early June, after a dis-cussion with Cathy Chizmar, Monte became convincedthat she would support the Union.2 Thus, he claims thathe felt that since the union was going to win an election,he may as well "get on with it, and acknowledge theUnion "Accordingly, on June 16, Respondent's attorney sent aletter to the Union suggesting that a card count be con-ducted, instead of a Board election. Respondent agreedtherein to recognize and commence negotiations with theUnion should it demonstrate its majority at the cardcount.-The Union subsequently rejected this alternative andinsisted on an NLRB election, which was conducted onJuly 2. A majority of ballots were cast for the Union anda Certification of Representative was issued on July 10.C. The Discharge of Helen ChizmarAs noted, Respondent received the letter from 'theUnion requesting recognition on May 22. On that sameday, Lucania called Helen Chizmar and some other man-agers to his desk. He showed the letter from the Unionto the managers and stated that the girls in the clericalstaff had all signed up for the Union. He added that Re-spondent would be "arguing that the girls were coercedinto this Union, but . . . that would only buy time be-cause it was a unanimous decision by the girls." At thatpoint Lucania turned to Chizmar and said "here read theletter, but you probably know all about it already." Chiz-mar made no responseIn fact, Chizmar had known about the Union's orga-nizing efforts, but had not been informed about it untilMay 21, the afternoon before receipt of the letter. Atthat time all the clericals approached Chizmar in agroup, employee Judy Kobryn acting as spokespersonKobryn informed Chizmar that the employees had"voted fora unionatKenrich," and they felt that theyowed it to Chizmar to tell her Chizmar responded thatshe was shocked and asked why they did it. Kobryn re-plied that the employees had not received any salary in-creases for 3 years, they had no job security, and theirpension had been taken away. Kobryn then added,"there's nothing you could do about it really, Helen, theletter should be here by tomorrow "Chizmar admitted that she did not inform either Lu-cania or Monte on the May 21 or thereafter the informa-tion about the Union that she had obtained. Chizmar tes-tified that she toyed with the idea ofcallingMonte, butafter discussing the matter with her husband, concludedthat it would not do any good to call, because the letterwas going to arrive the next day Moreover, Chizmarfelt that if she called, Monte would "think I'm involvedin this."On May 29, the very day Monte received the petitionfrom the NLRB, Monte called Chizmar into his office atthe end of the day. Monte informed her that "We haveto let you go, Helen. We just can't afford you anymore.You'remaking,we think wecan getsomebody, for$20,000 less and that's what we plan to do," Montehanded her an envelope containing checks for salary, va-cation, sick pay, plus 1 month's severance pay. Chizmarsaid thank you. As she was walking out the door, Montestated, "You did a good job "3That same evening a going away party for employeeJudy Kobryn was held at a restaurant near the plant.While at the bar, Knorowski and Jill Bernicker, Re-spondent's buyer and an admitted agent, discussed Chiz-mar's termination. Bernicker informed Knorowski thatMonte stopped her in the parking lot and notified herthat he had let Chizmar go. Bernicker added that she in-quiredof Monte, "Why did you do that?" According toBernicker,Monte replied, "I couldn't keep her for finan-a The above description of the conversation is based on the straightfor-ward, concise, and credible testimony of ChizmarMonte "couldn't re-member" whether he gave Helen Chtzmar any reason for her terminationat the time I find this vague and imprecise response on this issue to be2 The substance of this discussion will be detailed more fully belowunpersuasive KENRICH PETROCHEMICALScial reasons and I was not going to put up with anyunion bullshit."Later on the other clerical employees of Respondent,includingKobryn,McPartlan,and Cathy and HelenChizmar, joined Bernicker and Knorowski and sat downat a table Once again the subject of Chizmar's dischargewas discussed,and Bernicker repeated to the group herexchange with Monte,as related above.The above recitation of these discussions is based onthemutually corroborative and consistent testimony ofMcPartlan,Knorowksi,and the Chizmars Bernicker, forher part,admitted making the above observations aboutChizmar'sdischarge,but asserts that these commentsmerely reflected her opinion.She could not recallwhether she had spoken to Monte about the reasons forthe discharge or whether she related to the employeeswhat Monte had said about such action. I find her vagueand disingenuous testimony on this matter not to becredible, and find, as set forth above, the mutually cor-roborative testimony of the employees to be accurate.4Sometime in June, Monte had two conversations withCathy Chizmar, during which the subject of Helen Chiz-mar's discharge arose. The first conversation occurredafterCathy Chizmar had expressed her concern to Lu-cania that her job might be injeopardy, in view of whathad happened to Helen Chizmar as well as McPartlanand Knorowski 5 Lucania responded that Cathy Chizmardid not have to worry about being fired.A few minutes later, Monte calledCathyChizmar intohis office.After assuring Chizmar that he had no inten-tion of discharging her, he asked why she felt that way.Chizmar mentioned Helen Chizmar's terminationMontereplied,"well, you know,I see what goes on with HelenChizmar, what went on with Helen Chizmar. . . . Youknow I had to fire Helen because she couldn't do thetechnical end of the job." Monte then began discussingthe union situation 6After lunch on that same day, Monte spoke to CathyChizmar in the parking lot. He said to her, "You know,Cathy, I have to watch what I say to you. You know,you're protected by law, I can'tfire you."Monte thenadded- "You know why I have to fire Helen Chizmar,because I couldn't afford her . . . and because no matterwhat I did for her she was never happy."Monte testified on behalf of Respondent,that he madethe decision to terminate Chizmar, and set forth his al-leged reasons for his action. Monte testified that he dis-charged Chizmar because he felt that the appearance oftheUnion created a conflict of interest between Chiz-mar's obligations to management and her family loyalties.As Monte phrased it, "I had a conflict of interest thatshe was going to represent me as management managingan officeThere was a fox watching the chickens. You4 I note that Bernicker testified as to the basis of her opinion that Chiz-mar wasfiredbecauseof the"union bullshit"She stated that Chizmar'sthree relatives worked there,and "I know I come from a close family,with three people doing something, I think I'd know about it That wascommon sense to me "sAs will be detailed below,Respondent had dust changed the hours ofMcPartlan and Knorowski to full time6 This portion of the conversation will be detailed below521can't have a fox watching the chickens,thatwas theconflict.Can't have it "Monte explained further that in his view there was noway Chizmar could properly represent him managing anoffice full of relatives.He pointed out, "how could shesit across the bargaining table as a mother of a daughterand daughter in law and insist on representing manage-ments rights"He added that he would not feel comfort-ablediscussingbargaining strategieswithChizmar,where he felt she would then discuss these matters withher relativesAs support for his belief that such a conflict wouldoccur,Monte points to a history of complaints that hehas received over the past few years, that Helen Chizmarhad shown favoritism to her relatives in the performanceof her supervisory responsibilities.According to Monte,he had been receiving complaints from employees direct-ly, and through his wife Erica,sinceApril 1986,accus-ing Chizmar of giving preference to her relatives in jobassignments and other personnel matters. In fact, Monteasserts that these problems caused some of his employeesto quit Respondent's employ, including his private secre-tary,Donna Matta, in April 1986.7Moreover,Montefurther asserts that later on in 1986, he spoke to CathyChizmar,who at that time had not yet become Helen'sdaughter-in-law.Cathy Chizmar(at that time Strifilino)allegedly confirmed to Monte that Helen Chizmar wasplaying favorites in her assignments,and in fact referredto Helen Chizmar as a "no good two faced phony."According to Monte, these kinds of complaints andproblems about Helen Chizmar continuedfrom April1986, to the time that he discharged her. Monte admitsthat he never spoke to or confronted Chizmar with theseallegations that were made about her because he claimsthatHelen "would deny it," and because,"Helen hadbeen with me such a long time that I still viewed Helenasmanagement,and these were just staff people bitch-11ingMonte claims that as a result of these complaints, hebegan to think about terminating Chizmar because of thedivisiveness that she was causing in the office,but he didnot do so because "the job was getting done." As Montetestified,"Imean they got the letters out, they got theorders in,everything was being done, so it is office crap,let it go." Additionally Monte testified that he felt thathe needed"a real bonafide reason"to fire her, and that"if someone has been with me a while it takes a lot toget me to fire somebody."According to Monte, when he received the Union'srecognition demand on May 22, "in my mind at thatpoint she was pretty much gone." Monte continued, "be-cause I cannot conceive of her receiving that notificationand having that clerical unit form without Helen know-ing about it. Just impossible."TLinda Ferrano,Matta'sreplacement as Monte's secretary,testifiedand confirmed that she believed that Helen Chizmar gave her assign-ments that she thought should have been given to other employees, in-cluding Chizmar's relatives She also confirmed that she had on variousoccasions since April 1986,registered complaints about her beliefs in thisregardto both Sal and Erica Monte 522DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDD. The Change in Hours for Knorowski andMcPartlanOn June 1, the next workday after Chizmar's dis-charge,Monte notified McPartlan and Knorowski that,starting the next pay period, their previous part-timestatuswould end, and their hours would be 8.30 a.m to5.30 p.m. Monte informed them that he did not want anymore part-time employees working for RespondentKnorowski began her employment at Respondent in1962 as a full-time employee, and she continued on thatbasisuntil 1967, when she left the job to have childrenShe returned to work in 1972 on a consultant basis pur-suant to a request by Monte, and she left to have a an-other child in 1974 She returned to work in 1975 andbegan working 4 hours a day In 1979 when her smallestchild began school, her hours were increased to 6 hoursa day (8:30 a.m. to 2.30 p m.), which continued untilJune 1 1987, when the change was made to full time byMonte. Over the years Knorowski had mentioned toboth Lucania and Atlas, the controller, that she neededto work parttimebecause of her familysituation.Sometime in 1986, Lucania asked Knorowski if it waspossible for her to work more hours. Knorowski repliedthat she could not do so at the present time. Lucania re-plied, "0 K."McPartlan began her employment with Respondent in1975 in the summer, and thereafter worked flexible, part-time hours while she was attending high school and col-legeShe left in 1980 to have children In 1983 Monterequested that she return to work on an as-needed basis.She continued to work in that manner until May 1984,when she met with Lucania to discuss becoming a regu-lar employee.8 During this meeting it was agreed thatMcPartlan would become a regular employee, eligiblefor benefits, but with a flexible part-time schedule of aminimumof 20 hours per week Lucania at the time toldMcPartlan that Respondent wanted full-time employeesand that eventually wished to have her work full timeShe replied that she was only capable of working 20hours per week because of her small children, and wouldonly agree to work these hours. Subsequently, at varioustimes, bothMonte and Lucania would ask her if shecould work full-time hours, but she declined, remindingthem that she could not do so due to her children Lu-cania and Monte replied okay, but asked if she could putinmore hours on occasion. She would comply withthese requests when she could do so, and was able to putinmore hours when she could make accommodations forher children.On September 24, 1986, Lucania on behalf of Re-spondent issued a memo entitled, "Personnel Policies andSecretaries."The memo includes various items such aslunch periods, vacations, holidays, as well as an an-nouncement that all employees are to work a regularschedule with no individual flex-time permitted.According to Monte, this portion of the memo wasgenerated by complaints to him from Dr. Sugarman, forwhom McPartlan acted as secretary. He allegedly com-plained to Monte at that time that he never knew when8 Previously she had been paid "off the books "McPartlan was going to be around Thus Monte felt thathe would eliminate the prior practice of flex-time hours.Accordingly, on September 30, 1986, Helen Chizmarin response to Lucania's memo, issued a new schedulesetting forth the hours of certain employees.This memo indicated hours for Maryellen Wierzbickiof 8:30 a.m. to 5 p m., with 1 hour lunch, Knorowski of8:30 a.m to 2:30 p in. with no lunch, and for McPartlan9 a.m. to 3 p.m. with no lunch. This represented nochange in hours for Knorowski, as she had previouslybeen working this same schedule The record does notdisclosewhat Wierzbicki's schedule had been prior tothismemo being issued. McPartlan had been working aflexible schedule, guaranteeing Respondent 20 hours perweek, but in reality she would usually work more hours,averagingclose to 30 hours a week.The decision to change the hours of McPartlan andKnorowski from part time to full time was made byMonte, without consultation or discussion with Lucania,Respondent's vice president of operationsMonte testified that he eliminated the part-time hoursofKnorowski and McPartlan because their part-timestatus had been viewed "by everyone" as another exam-ple of favoritism for Chizmar's relatives. Moreover, hehad always wanted to have all employees working fulltimeTherefore since he had terminated Chizmar, therewas no longer any "obstacle" to his carrying out hisdesire to eliminate the use of part-time employeesE Monte's Efforts to Dissuade Employees FromSupporting the UnionAs set forth above, on receiving the Union's demand,Monte after looking "at the players" calculated thatMcPartlan and Knorowski as close relatives of theUnion's first shop steward, would not "back off' fromsupporting the Union. Because he had concluded thatFerrano would be his confidential secretary, and Kobrynwas leaving, this left Cathy Chizmar, Bobb, and McNal-ly as employees who Monte felt could be dissuaded fromsupporting the Union.After consulting with his attorney about to what hecould say, Monte called a meeting of these three employ-ees on June 3 Also present were Lucania, Erica Monte,and Eric Spielgelhalder.ioMonte began the meeting by announcing that he wasrecording the meeting, on advice of counsel, so thatnothing he says will be misinterpreted. He then men-tioned that the law allows him to designate a confidentialsecretary, and he had chosen Linda Ferrano for this po-sition.Therefore she will not be participating in the elec-tion process Thus the election will involve the three em-ployees present, plus McPartlan and Knorowski.9 I note that Lucania appeared to be responsible for personnel matterssuch as this type of action Indeed, the memo sent out by Respondent onSeptember 24, 1986, dealing with various personnel policies such as vaca-tion, lunch, overtime, holiday, plus a new rule eliminating flexible hourswas issued by Lucania30 Spielgehalder was Respondent's founder, and the father of EricaMonte, but whose role in running the Company had been passed on toMonte KENRICH PETROCHEMICALSChizmar asked, "shouldn't they be included in themeeting?" Monte replied that it was his right as a manag-er to talk to who he wanted toMonte continued by stating,"I can'tmake any threatsor any promises under federal law, that 's the law. I can'tthreaten you, I can't promise anything because the proc-ess has to go forward without any encumbrances onyour free will or your right to make your own decision,that's the law, so my hands are tied "Monte added that "I have to ask you and I want youto know that I want you to vote against the Union "Monte then proceeded to remind the employees of theausterity program that Respondent was going through,emphasizing the economic problems, calling of bankloans and the fact that management officials includingMonte himself had taken a 20-percent pay cut.During the course of the meeting Monte made tworeferences to the possibility of Respondent granting itsemployees a 7-percent wage increaseHe prefaced the first reference to such a possibility bymentioning that Respondent was not showing a profityet and was dust about breaking even.Monte then continued:But its been my goal all along that once we hit 1.2million dollars a month in 1987, I was going to giveeverybody a 7 percentraise andyou can vouch itby asking Erica, you can ask Charlie, its a figure Ihave had allalongI even told you that once Cathya couple of months ago that I had a 7 percent raiseinmind. Remember you said you needed a raise?Chizmar then responded, "Yea, you didn't use, [sic] allyou said to me was yea I need one too. That's all yousaid to me "Monte answered, "Well I was trying to let you know Ineed one too. I would like to institute some raises in theCompany."At thatpointMonte returned to discussing problemsRespondent was having with its bank loans,and referredto the fact that he had recently hirednew salesmen inorderto increase sales.He then returned to discussing the raise question:So I was planning to give you guys a 7 percentraise once the sales hit 1 2 million dollars a monthin 1987. That's been my plan and that's been mygoal, even ask Erica I've been saying it all along,when we hit 1.2 million I'm going to gave thepeople 7 percent, we never hit. We never hit, thelast time we hit 1 2 million wasAprilof 86, andthatwas after coming off of this disastrous Marchand that's the truth and that'swhat I had in mindand that's what I still have in mind.So that is not a promise nor a threat that ismerely a statement of fact. I have to talk this way.I'm asked each of you personally to vote againstthe union.If what I'm telling you isn't true and it'sbullshit then you can always vote the union later.But what I'm telling you is the truth if you don'tbelieve that and you find that I'm not telling youthe truth than you can make that judgment and youcan always vote a union that'syour, right. But I523have never lied to anybody here as far as I knowconsciously ever.Idon'tsay one thing and do another.Idon'tpromise unless I can deliver.That's my nature I'm avery honest person. OkayMonte proceeded to again ask for a vote against theUnion,and again emphasized"like I said I can't promise,I can't threat [sic] I just stated the facts of the position ofthe Company."Monte concluded the meeting by repeating that Fer-rano was going to be his confidential secretary and "shehas nothingto do with this whole process, so you don'thave to worry about whether she is going to go for thisside or that side and everybody's got to play games be-cause I have that right and that's the law "Finally,Monte asked the employees if they would joinhim for lunch. They all declined his invitation.According to Respondent'switnesses,Monte and Lu-cania, the decision to grant a 7-percent wageincreasewhen sales reached$1.2million per month was made bymanagementinAugust 1986Moreover they contendthat this decision was communicated to employees andmanagement at various meetings and in individual con-versations over the succeeding year, and well before theUnion's organizingThey further assert that the matterwas "common knowledge" around the shop, to theextent that employees would constantly be checking thesales book which was available on Cathy Chizmar's desk,to see if the threshold was being reachedHelen Chizmar,one of General Counsel'switnesses,essentially corroborated the testimony of Lucama andMonte that it was "common knowledge"around theshop that employees would be receiving a raise whensaleshit$1 2 million per month and that employeeswould come by the sales book, look at it, and say "ok Ican't wait till we hit $1.2 million."Lucania specifically testified that he personally notifieda number of employees about this matter, includingKobryn,Wierzbicki,McNally, and Knorowski Knor-owski, although a General Counsel witness, did not denyLucama's testimony in this regard, and furnished no testi-mony on this subject.Cathy Chizmar was the only General Counsel's wit-ness to testify about this issue, and she denied knowinganything about Respondent's alleged announcement thata raise would be given when sales reached$1.2million.In fact she asserts that when she previously asked Monteabout a raise, he did not tell her about such a scenarioand merely responded that he would like a raise also.IcreditRespondent'switnesseswith respect to thisissue, and conclude that Respondent had formulated anddisclosed to its staff well before the Union's appearance,itsposition that a 7-percent raise would be granted toemployees when sales reached $1 2 million per month. Irely particularly on the testimony of Helen Chizmar,GeneralCounsel'switness and alleged discriminatee,who substantially corroborated the testimony of Lucamaand Monte in this area.Moreover I note that McPartlanand Knorowski, two other of General Counsel's wit-nesses who testified in other matters,furnished no testi- 524DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmony in this area, and did not deny the assertion that theproposedraisewas "common knowledge" in the shop."As detailed above, Monte called Cathy Chizmar intohis office after being told that she had expressed fears ofbeing terminated in view of the recent treatment accord-ed to her relatives. After assuring Cathy Chizmar that hehad no intentions of firing her, and explaining why hehad fired Helen Chizmar, Monte began to discuss theUnion.He said to her:If you voteina unionyou have to start fromscratch.No benefits, no salary, no vacations ... .Both sides have proposals and if you don't like ourproposals you have the right to go on strike. . . . Idon't know if you know it, but if a union ask you togo on strike, you have to go on strike. And if yougo on strike I have the right to replace you andthat's the only time I can see somebody sitting atyour deskMonte then asked Chizmar, "how would you like topunch a time clock?" Chizmar responded, "Sal, itwouldn't bother me "Monte concluded the conversation by saying that the"Union doesn't really know how to negotiate for anoffice staff."As is also detailed above, Monte spoke to Cathy Chiz-mar in the parking lot later that same day, and again dis-cussed Helen Chizmar's discharge. After completing hisremarks about that subject, Monte continued, "you knowwhat the worst thing that can happen to Kenrich, is theunion would come in, because, you know I'm the Presi-dent of the company and I know what's best for thecompany."Chizmar responded that all the employees had agreed"together as a whole" to join the union, and "there wasno leader."F The Events of June 18Monte testified that he believed that his efforts to per-suade Cathy Chizmar to withdraw her support for theUnion were not successful Thus, as noted above he au-thorized his attorney to send a letter to the Union datedJune16, proposing a card check.On June 14, Monte's father died in Florida. WhileMonte was in Florida for the funeral, he received reportsfrom his wife that employeesin general,and Knorowskiinparticular,had been attempting to persuade LindaFerrano to support the Union. These reports particularlyannoyed Monte, since he contends that he thought thematter had been resolved by his sending the letter to theUnion and that it would be agreed that Ferrano was hisconfidential secretary.Monte admitted in reference toKnorowski's attempts to persuade Ferrano to join theUnion, "that really, that frosted me."Thus, on June 18, Monte arrived at Respondent'soffice about 8:30 a.m. Knorowski approached Monte ashe was walking towards her in a narrow corridor, i 2 sur-rounded by file cabinets on both sides. Knorowskireached out, clasped Monte's hand, and offered her con-dolences on the death of his father. Monte pushed herhands away from his, thereby knocking her into thefiling cabinetHe said to Knorowski, "I don't want yourfucking condolences "Knorowski then came off thecabinets, and Monte bumped her shoulder with his shoul-der as he continued walking, and Knorowski again wasknocked against the filing cabinets. Knorowski began tocry hysterically, and claimed, "he hit me, he hit me."Monte admitted that he rejected Knorowski's condo-lences because he felt that her sympathy was not ex-pressed sincerely in view of her union activities while hewas away mourning his father. As Monte expressed it,"the so called application of sympathy flew in the face ofher behavior pattern while I was away bereaving mydad."Knorowski at that point went back to her desk, stillcrying and holding her side. Cathy Chizmar asked Knor-owski what happened, and she replied "Sal pushed meagainst the filing cabinet."Knorowski also informedChizmar that she had offered her condolences to Monte,and he had pushed her against the filing cabinet and said,"I don't need your fucking condolences."Chizmar told Knorowski to calm down, and tried tocontact Bob McLean, the shop steward for the plant em-ployees.At that point, Monte came into the office and,seeingKnorowski still crying, said to her, "what thehell'swrong with you." Chizmar then asked Monte whyhe had pushed Knorowski. Monte replied to Chizmar,"it'snone of your fucking business." Chizmar then toldMonte that he should not have pushed Knorowski, andaccused him of being a "hypocrite" and a "bastard "Monte then came right up to Chizmar's face and said"if you don't like the way I run my fucking business, getthe fuck out, I don't need you." With that Monte vio-lently pushed a three-tier bin filled with papers off herdesk onto the floor causing the papers to go flyingMonte then proceeded down the hallway about 15 feetaway from Knorowski, who was at her desk and stillcrying.Monte turned to Knorowski and said to her,"why don't you cry somewhere else you, fucking cunt "McLean, the shop steward, then entered the area.Chizmar informed him that Monte had pushed Knor-owski upagainstthe filing cabinets and had called bothKnorowski and Chizmar some rather foul names.McLean approached Monte and asked him what hap-pened.Monte replied, "You know what happened, It'sgot to do with this fucking Union." McLean requestedthatMonte take it easy, and spent sometime consolingKnorowski, who was still sobbing He then went out tocallAl Ferrante the union presidentAt that moment Monte came back into the office andsaid to the employees, "you don't know what your get-ting yourself into by bringing in a fucking union."Meanwhile McLean called Ferrante from the produc-tion office and reported what had occurred. Ferrante ad-" Indeed, Lucania testified without refutation that he told a number ofemployees, specificallyKnorowski, among others, about Respondent'spolicy in this regardI2 The corridor is 35-3/4 inches wide It is not disputed that it is notpossible for two people to pass each other in this corridor, without oneof the individuals stepping aside KENRICH PETROCHEMICALSvised him to take Knorowski and Chizmar out of thebuilding.Ferrante advised McLean that he would callKnorowski himself and make that suggestion.Ferrante then called Knorowski at her desk. As shewas explaining to Ferrante what Monte had done, Montewent over to Knorowski, pointed his finger in her face,pounded on the desk, and yelled two or three times,"Are you on a fucking personal phone call?" Finally,Knorowski looked up and said no. Ferrante who heardMonte's screaming, advised Knorowski that in view ofMonte's yelling and screaming it would be best if sheand Chizmar leave the premises.Knorowski got off the phone and asked Monte, "whydid you do that to me? All I said to you was I'm sorryfor your father passing away." Monte replied that hecould not grieve right for his father with all the "fuckingunion bullshit that was going on "Monte then walked into his office. Knorowski in-formed Chtzmar that Ferrante had advised that in viewof Monte's behavior, they both should leave the prem-ises.Chizmar agreed, particularly since her heart and herhead were pounding and she had suffered from highblood pressure for 5 years. She felt that "there was noway I could sit in that office after Sal was in such a rage,all day long."Knorowski and Chizmar notified Lucania that theywere not feeling well and were going home Lucania re-plied, "You have to do what you have to do."As Knorowski and Chizmar were leaving, Montecame out of his office and confronted Chizmar Hescreamed at her, "Where the fuck are you going?" Chiz-mar responded that she was going home and that shedidn't feel good.Monte answered, "you're not fuckingsick."Chizmar replied that she was sick and added, "Idon't have to stay here and take your abuse" Monteconcluded by saying, "I'm telling you right now, if yougo home, I'm notpaying you for the fucking day."Knorowski and Chizmar left the premises without fur-ther incident or discussion.Later on that same afternoon, shortly before 2 p.m.,Lucania received phone calls from employees NcNallyand Bobb. They each informed Lucania that they weresick and were not returning to work from lunch.13 Thatsame afternoon,McNally called Ferrano on the phoneand advised her that someone from the Union had sug-gested that all the clerical employees go home because ofthe events that had occurred earlier in the day. Ferranodid not go home early, however, and stayed until theend of the day. She did not report her conversation withMcNally to anyone from management. 14G. The Removal of McPartlan's TelephoneAs noted, McPartlan was on vacation during the weekincluding June 18, the date of the incidents describedabove involvingMonte,Chizmar,andKnorowski.McPartlan returned to work on June 22. On her nextworking day, June 23, she discovered that the handsetisMcPartlan was on vacation during this week14 The above description of the events transpiring on June 18 is de-rived from a synthesis of the credited testimony of Knorowski, Chizmar,Monte, Lucanta, Ferrano, and McLean525from her telephone was missing. She asked her cowork-ers and Lucania if they knew anything about why her re-ceiver wasmissingThey did not, but Dakwala, the plantmanager, gave her a spare which she plugged into herphone.A few minutes later, Monte came over to her and said,"I'm the one who pulled that telephone out. I don't wantyou to have a phone. Pull that thing out" McPartlanprotested that she needed a telephone to do her workMonte replied that if she needed to make calls for busi-ness such calls could be arranged, and repeated his in-struction that she pull the phone out. Monte walked out.McPartlan tried to call the Union, but Monte walkedback in, so she hung up the phone. Monte stated, "I toldyou to pull that thing out." McPartlanagaininsisted thatshe needed the phone for work, and added that if there isa fire, she would need a phone to call for help. Monteleftand came backagainand once more orderedMcPartlan to remove the phone. She refusedMontethen reached over and yanked out the receiver himselfMcPartlan at that point went to Lucania and com-plained about Monte removing her phone. She told himthat she needed the phone and it was a fire hazard. Sheadded that she was also afraid of being assaulted. Lu-cania replied that no one is going to assault her. McPart-lan responded, "well it happened last week " As for thefire problem, Lucania responded that it was his responsi-bility as vice president of operations to notify the fire de-partment in the event of a fireMcPartlan left Lucania's office and called the Unionon the pay telephone. She reported the incident toDemski of the Union, and advised him that she wasupset and was "afraid to sit back there without a tele-phone." Demski asked if she had any sick time. She re-plied that she did. Demski suggested that if she wasupset, she should go home.McPartlan then went to see Lucanta, and advised himthat she was taking a sick day, that she was upset andcould not work, and that she was going home. Lucantareplied, "you got to do what you got to do "As she was heading out the door, McPartlan encoun-tered Spiegelhalder.McPartlan complained to Spiegel-halder, that "it was a disgrace what's going on aroundhere." She added that she was not going to "sit backthere without a phone," and mentioned that she was notgoing to be the next person assaulted. When Spiegel-halder appeared puzzled by her remarks, McPartlan toldhim to go into Monte and "ask him what he did to myaunt last week." Lucanta then took Spiegelhalder intothe office.As McPartlan was walking through the front office,EricaMonte instructedMcPartlan to make sure andbring a doctor's note when she returned. McPartlan saidokay and left the premises.Monte testified that he made the decision to removethetelephoneprivilegesfromMcPartlan.Hecontends,"for a period of days immediately precedingthatKaren was making extensive use of the telephone...and obviously not company business . . . I justfelt that she was abusing the privilege of the phone." Asto the basis for his belief that McPartlan was "abusing 526DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe privilege,"Monte testified that he was informed atthe dinner table by his daughters and his wife that theyobserved her making what appeared to them to be per-sonal callsThey allegedly asserted that with respect toMcPartlan,they observed her whispering and that shewould hang up the phone when they tried to find out ifthe call related to business.' 5Monte admits that he didnot know who McPartlan was talking to on any of thesecalls, but claims that he thought she was talking to hermother, to the Union, or to Knorowski or Cathy Chiz-marIt is also undisputed that Respondent did not have anyrules or policies about using the phone for personal calls,and that neither Monte nor any management official everspoke to McPartlan or warned her about using the phonefor personal calls.McPartlan'sphone was returned without explanationby Monte around July 9H Respondent's Requirement that Employees beExamined by a Company PhysicianAs outlined above, Chizmar and Knorowski left Re-spondent'spremises after their "confrontation"withMonte on June 18. On June 19 and 23, Knorowski's hus-band called Lucania,notified him that Barbara was illand under a doctor's care.He did not know when shewould be returning to work and that a doctor's notewould be mailed in.Chizmar was examined by her own doctor on June 19She sent a letter to Respondent dated June 19, with anote from her doctor attached.The letter indicated thaton June 18 she had become"illand had to leave theoffice due to the unprovoked and violent conduct of Sal-vatore Monte "The letter added that her condition did not improveon Friday,June 19, and she had to seek medical atten-tionThe letter from her doctor certified that he examinedChizmar on June 19, and that she is unable to workthrough Thursday June 25, "due to an acute exacerba-tion of her hypertension and an anxiety related situa-tion."McPartlan as also noted,leftwork after her"confron-tation"with Monte with regard to her telephone on June23.On that same day, Respondent sent mailgrams to Chiz-mar, McPartlan,and Knorowski,followed up by a clari-fying letter,dated June 24.In substance,these correspondences indicated that Re-spondent did not accept the employees claims of illness-es, and that it believed that they were engaged in "con-certed activity against Kenrich "Accordingly,the employees were told that they willnot be paidfor anylost time unless they were examinedby the company doctor, Dr. Richard Williams, onThursday,June 25 at 2:45 p.m. at his office.On June 23,Lucania sent a telegram to Dr. Williams,asking him to examine the employees to "verify their al-leged continuing illness." The telegram continues, "we15Monte had three daughters who worked part time at RespondentNeither Erica Monte nor any of Monte's three daughters testifiedare currently involved in an attempt to unionize ouroffice clerical staff and we believe these two'sindivid-uals are involved in a job action to seriously hampercompany operations."McPartlan reported to work on June 25,withouthaving received any correspondence from Respondentabout the appointment.She brought,as she had been in-structed by Erica Monte, a note from her own doctorThisnote indicated thatMcPartlan was examined byhim, her condition was diagnosed as "acute gastroenteri-tis"' 7 and that she could return to work on June 25She gave the note to Erica Monte when she arrived.Ten minutes later Lucania handed her a copy of theletter described above, which had been sent to her con-cerning the doctors appointment on that afternoon.McPartlan questioned why she had to see a companydoctor because she had brought in a doctors note, andwas ready to work. Lucania replied,"You got to go thedoctor."McPartlan said 0 K. and went to see the doctoras ordered.Each of the three employees was examined by Dr.Williams on June 25. He gave each of them a documententitled"DisabilityCertificate"ForKnorowski, thenote stated that she was partially incapacitated from"June 18 to indefinite," with a diagnosis of "acute anxie-ty neurosis."The note adds that Knorowski was referredto Psychiatrist Dr. Jacoby as soon as possible.Chizmar's note indicates her period of incapacity to beJune 18 to 25.Under remarks,the note reads"Hyperten-sion Controlled.DX Anxiety State "As forMcPartlan,her note from Dr. Williams setsforth her period of incapacity from June 23 to 25, with adiagnosis of "gastroenteritis "On receiving these notes from the employees, Re-spondent paid them for the sick days that were duethem.Respondent had no past practice,policy or require-ment that employees either bring in doctors'notes or seethe company doctor when they are out sick.In this connection,Lucania testified that normally the"Company doctor," is used to examining plant employ-eeswhen they are hired.He admitted that the Compa-ny's doctor had not been used in the past to examineclerical employees.The reason that Respondent allegedly chose to requireMcPartlan,Knorowski,and Chizmar to see Dr. Williamswas explained by Lucania.He contends that the actionwas taken because each of the three employees had leftwork immediately after incidents involving Monte, andnone of them appeared to be sick when they left There-fore,Lucania asserts that Respondent believed that theemployees were engaged in a concerted sick out,' 8 and"TheThe telegram only referred to Knorowski and Chizmar becauseMcPartlan apparently had not at the time as yet been included in thegroup that Williams wouldexamine'7Mcpartlan admitted that her sysptoms, i e , "diarrhea", did not de-velop until after she went home on June 2318 As further support for this belief, Respondent notes that on June 18,the afternoon of the confrontation between Monte and Chizmar andKnorowski, employees Bobb and McNally called in sick and did notreturn from lunch These two employees did report for work the nextContinued KENRICH PETROCHEMICALSwished-merely to verify that they were truly sick inorder to be eligible for sick pay.IThe Discharge of McPartlanAs detailed above,McPartlan's hours (along withthose of Knorowski), were changed on June 1 from parttime to full time She was able to adhere to that schedulefor the months of June through August, due to a combi-nation of factors such as her own vacation and the factthat her children were attending summer camp.Meanwhile, after the Board election certifying theUnion as the collective-bargaining representative of theemployees, McPartlan was selected as shop steward anda member of the Union's negotiating committee.On August 7, the Region issued its initial complaint inCase 22-CA-15105, alleging in part that Respondent hasviolated Section 8(a)(1) and (3) of the Act by changingthe hours of employees on June 1 from part to full time.McPartlan admitted that she was aware of the issuanceof such complaintInSeptember,when her children resumed school,McPartlan could no longer adhere to an 8 30 a.m. to 5p.m. schedule. Thus, she spoke to Monte about her prob-lems. She explained her difficulty in so doing, and point-ed out the past history of her being permitted to workpart-time hoursMonte responded, "Well you know,Karen I would really like to help you out but I can't..With all this Union stuff that's going on there's noway I could help you. . . . "I've been advised by mylawyers that I can't make any kind of agreement withyou outside of the collective bargaining agreement."McPartlan then decided to send a letter to Respondentdated September 11, with copies to the Union.The letter reads, "confirming our arrangement of May2, 1984 which was later reaffirmed in writing on Septem-ber 30, 1986, please note on the payroll records that Iwill once again resume my school year hours of 9:00a.m. to 3.00 p in effective September 14 1987."Respondent responded in a letter dated September 14.The letter was handed to McPartlan on September 14 byEricaMonte, as well as being sent to her by mail AsEricaMonte handed McPartlan the letter, she added,"I'd just like to reiterate that your hours are 8.30 to 5 00o'clock "McPartlan replied, "those aren't my hours,they were always 9.00 to 3 00 " The letter acknowledgedreceipt of McPartlan's letter which Respondent charac-terized as a request to change your working hours Theresponsewas, "your work hours are and continue toremain 8.30 a.m to 5 p.m., Monday through Friday. Weexpect you to be present during these hours "On September 15, McPartlan arrived for work at 9a.m. She discussed with Monte Respondent's letter char-acterizing her letter as a request to change her hoursShe asserted to him that she was not asking him tochange hours, but just to stick to the schedule that hadbeen agreed on That same day Monte handed McPart-lan a letter reiterating Respondent's position that herday, June 19 These two employees were not required to be examined byDr Williams because, according to Lucama, these employees were notpaid for the afternoon that they were out527hours were 8.30 a.m. to 5 p.m and that Respondent didnot "at thistime,have a need for part time workers."McPartlan left work at 3 p in on September 15. OnSeptember16, she againreported at 9 a in and left at 3p.m These actions of McPartlan resulted in two warningletters beingsentand or handed to McPartlan, emphasiz-ing that her hours were 8:30 a.m. to 5 p.m., and threaten-ing disciplinary action,includingdischarge, if she contin-ued to report to work late and or leave earlyOn September 16, McPartlan responded by letter,again with copies to the Union. McPartlan acknowledgesreceivingRespondent's letters, and continues, "as youare well aware, my work schedule since May 1984 hasbeen 9:00 a.m. to 3.00 p in If youinsist onme workingfrom 8:30 a.m to 5:00 p.m., you will force me to leaveAfter all our years of a good relationship I would askyou to reconsider because I really think what you aredoing is an unfair labor practice."The response to this letter was a discharge letter datedSeptember 17. This letter noted that McPartlan onceagain, on September 17, worked from 9 a in to 3 p in., in"flagrant disregard of company rules." Therefore, Re-spondent characterized this as "willfulmisconduct,which the company can no longer tolerate." Thus,McPartlan was terminated "effective immediately "During this period of time, the Union was conductingnegotiationswith Respondent concerning the plant em-ployees,which, as noted, the Union also represents.During the course of these negotiations, Ferrante, theunionpresident and its chief negotiator, brought up thesubject of McPartlan's discharge. Monte responded thathe was going to get rid of the whole family. Respond-ent'slawyer told Monte to bequiet.19On September 28, the last day of the contract, theplant employees voted to strike Respondent. The partiescontinued negotiating on that day, and the Union madetwo demands to settle the contract and call off the strike.The demands were a "sympathy strike" clause andMcPartlan's reinstatement to her job at her prior part-time hours of 9 a.m. to 3 p.m. Monte agreed to these de-mands, andthe strike was called offMcPartlan was notified on September 29 to return towork at her part-time schedule on September 30. She re-sumed work on that date at a schedule of 9 am to 3pmJ.The Refusal to Reinstate KnorowskzAs discussed supra, Knorowski did not return to workafter her alleged "assault" and confrontation with Monteon June 18 As also noted, the disability certificate signedby the "Company" doctor diagnosed her condition as"acute anxiety neurosis" and referred her for psychiatrictreatment.Respondent also received a letter from Knorowski'spersonal physician, Dr. Ellen Black, dated June 22, stat-19I credit the precise and unequivocal testimony of Mclean in thisregard over Monte's vague and uncertain "I don't recall that statement "Iadditionally rely on the fact that Lucania, another of Respondent's wit-nesses,was present at all the negotiation sessions and, although testifyingon matters, gave no testimony as to this rather significant remark byMonte 528DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDing that Knorowski is under the doctor's care, and to"please excuse her from work until further notice."Lucania then sent a letter to Knorowski, date June 26,indicating that the above letter was unacceptable, since itdid not state the nature of theillnessnor any expecteddate of return. In response to this Dr. Black replied byletter dated July 1. This response gives the diagnosis as"acute anxiety disorder. Progress is guarded." The lettergoes on to indicate dates of her visits and concludes "sheremains in treatment " No proposed or possible date ofreturn to work was set forthSubsequently, Knorowski applied for and obtained dis-ability under Respondent's insurance program, as wellreceiving State disability payments.In connectionwith her disabilityclaimsfiledwith Re-spondent's carrier,Knorowski filled out a form in con-junction with Dr. Jacoby, the psychiatrist, dated Septem-ber 3. This form describes her sickness or injury as an"adjustment disorder with mixed features " Further, indescribing how and where the "injury" occurred, theform reads, "emotional injury June 18, 1987."Finally the form sets forth an expected return to workfor Knorowski as November 1, 1987.In connectionwith her disabilityclaims,Dr. Jacobyfilled out a questionnaire dated September 23. This ques-tionnaire revealed some of Knorowski's symptoms, "de-pression,anxiety and tearfulness"and listed as primarycause of disability, "upset over loss of fob " Finally Dr.Jacoby concluded by observing "would probably benefitfrom a return to work."Itwas also necessary for Dr. Williams, Respondent'sdoctor to fill out a form for the carrier, which he did,dated October 5, 1987. This form appears to describe thediagnosis as "emotional disorder," with nature of treat-ment as "psychotherapy." At another portion of theform, Dr. Williams appears to have written, "severe re-action,overriding fear of returning to work." Thebottom of this form also indicates that Knorowski couldresume full-time employment on November 1, 1987.On November 2, Knorowski reported to work. Lu-cania after asking how she was feeling, stated that "wehave to sit down and talk." Knorowski then asked Chiz-mar to be present as the alternate shop steward. Theymet in Lucania's office. At some point during the meet-ing,Monte was also present Lucania informed Knor-owski that she was being laid off as of that day, becauseher position was filled. Knorowski questioned why herposition was filled, and noted that she had seniority. Lu-cania responded that Respondent did not know when orif she was returning to work. Knorowski replied that shehad filled out various doctor forms, and that Respondentknew that she would be returning to work. Lucania re-peated, this time supported by Monte, that someone hadbeen hired to replace Knorowski, and added that if thereare any future clerical openings she would be returned towork.Chizmar asked, "do you mean to tell me if somebodygoes on disability and then comes back to work, they'llbe out of a job?" Lucania replied if Respondent had tofill the position, the employee must go on layoff statusChizmar then brought up the case of MikeBattaglia, ancame back to work and twice he was given . a job."Monte responded to this assertion, "Mike called-me up,Mike came to see me. He told me he wanted his jobback. I didn't even know if Barbara wanted her job back.She wasn't in contact with me." Chizmar replied to thiscomment that Sal had not even given Knorowski achance, because it hired someone 2 weeks after she wasout.Monte concluded by stating, "I have no choice. Ihave to lay off Barbara. I have no positions open-rightnow."Subsequently Knorowski received a letter dated No-vember 2, from Lucania. The letter confirms the discus-sion held that day, "wherein you were advised that yourformer position had been filled while you were out onindefinite leave due to personal illness commencing onJune 18, 1987 "The letter goes on to state that due to the unavailabil-ity of any openings, she was being placed on "indefinitelay off' and would be recalled to the next availableopening in the office clerical unit.Monte and Lucania both testified to Respondent's po-sition on the matter, which essentially confirms its letter,and its conversation with Knorowski on November 1.Respondent needed to fill Knorowski's position, and itdid not know whether Knorowski ever intended toreturn to work.Both Monte and Lucania testified that Respondent re-placed Knorowski by hiring employee Barbara Matelandas a sales order clerk on July 27. Respondent had put anadvertisement in the paper on July 4. It also hired MariaLucania as a sales order clerk on July 13.20 Respondentalso hired four to five other clerical employees in June,July, and August in various other clerical positions in-cluding accounts payable, inventory clerk, secretary, andthe last hire,Monte's confidential secretary on August18According to Monte, between the time that Knor-owski left and Mateland was hired, his daughters weresitting in Knorowski's chair-and filling in and performingherwork.When Mateland was hired, his daughter,Debbie, trained her to become familiar with Respond-ent's operationsMonte and Lucania discussed Knorowski's situationand concluded that they had not heard from her and didnot know if she was ever coming back to work. Admit-tedly neitherMonte nor Lucania attempted to contactKnorowski to see if she intended to return to work.When asked why he did not, Monte replied, "I didn'twant to go near that "Monte further testified:I quite frankly didn't think she wanted to be in thesame office with me anymore because of this inci-dent, that is what I think was the situation, so Ididn't think she was ever coming back . . . Ithought she didn't want to come back and never seeme again.I figured what the hell, thedesk is sittingthere . . . so I had to get somebody to replace her20 The record contains no testimony as to why Lucania was not con-employee in the lab, and pointed out that "twice hesidered Knorowski's replacement KENRICH PETROCHEMICALSRespondent'sfirst notification that Knorowski intend-ed to return came on insurance papers filed by her inearly September, in which the November 1 date wasmentioned.Monte and Lucania discussed with Respond-ent's attorney what position to take when and if she ac-tually returned.They concluded that they would notoffer her a position and would merely place her on apreferential hiring listLucania testified concerning Respondent's past treat-ment of plant and office employees who were out onvarious kinds of disability and sought to return to work.Generally, according to Lucania,when an employee re-turns to work from disability,Respondent"inmostcases;" takes the employee back when they finally recov-er.As Lucania testified, "the nature of our operations,we can be flexible and re-schedule and move peoplearound "As for specific cases, Lucania recalled the case of JudyKobryn, who was out of work for 6 to 8 weeks with abroken leg.During this period of time, work wasbrought to her home to type, her job was not filled, andshe was permitted to return to work.Additionally he recalled the case of Maryellen Wierz-bicki, an accountant, who was out for 4 to 6 weeks. Inher absence,a supervisor performed her functions, herjob was not filled, and she was allowed to return toworkLucania also testified about employee Mike Battaglia,whose case, as noted, was mentioned by Chizmar on No-vember 2. Battaglia,a lab technician,was first out on dis-ability in the spring of 1985 for 1 year,and he was per-mitted to return. His job was not filled for the entireyear because Respondent was able to perform his jobwith the remaining staff.Battaglia was out with a backinjury on disability from February 1987 to July 1987. Hisposition as a lab technician was filled during the periodof his second disabilityRespondent received a letter from the insurance com-pany, dated July 24 1987,indicating that Battaglia canreturn to work,but at "a lighter duty than Mr. Battagliawas used to before " Respondent at that point in effectcreated a new job for Battaglia,as Lucania described it,as a general office gofer and chauffeur for Spiegelhalder.In fact, a memo was distributed outlining Battaglia's newduties .21Lucania also testified about Respondent's treatment ofplant employee Cesar Gonzalez. He injured himself fall-ing off a roof, and was initially out of work on compen-sation for a year.His position was filled after 2 months,once the position had been posted.Gonzalez attemptedto come back to work,and Respondent agreed to takehim back if he was physically able to perform.Respond-ent was going to employ him in a different position, buthe could not physically handle the job, and went backon compensation.Subsequently, the insurance companydoctors recommended that Gonzalez undergo a myelo-gram.He refused this treatment.Thereforehis compen-21 Lucania admitted that there was no discussion between he andMonte about Respondent attempting to find work for Knorowski to per-form as it had done with Battaglia529sation was eliminated and Respondent sent a letter termi-nating Gonzalez' employment.The Gonzalez incident is the only time that Lucaniacan recall where Respondent ever terminated or refusedto allow an employee to return to work after being outon disability.No other evidence was presented by Re-spondent that it had ever refused to permit an employeeto return to work who was attempting to return to workIV ANALYSISA. The Alleged 8(a)(1) StatementsThe complaintalleges andtheGeneral Counsel con-tends that Respondent violated Section 8(a)(1) of the Actby promising during Monte's June 3 speech to employeesthat it would grant a 7 percent raise once sales hit $1.2million.The General Counsel argues that these com-ments were"undertaken with the express purpose of im-pinging upon their freedom of choice for or againstunionization and is reasonably calculated to have thateffect."NLRB v. Exchange Parts Co.,375U.S. 405(1964). I do not agreeIhave found above, consistent with the testimony ofGeneral Counsel'sown witness Helen Chizmar,aswellasRespondent'switnesses,thatRespondent had formu-lated a plan to grant a 7-percent wage increase whensales reached $1.2 million per month,well before theadvent of unionization.Moreover,and most significantlythis plan was announced to Respondent's supervisors andemployees,and had been as Helen Chizmar herself ad-mitted a "matter of common knowledge"in the shop. Inthese circumstances,Monte's reference to this possibleincrease although raised in the content of an antiunionspeech,was merely a reaffirmation of and a reminder toits employees of its previously announced plans to grantthe increase when sales reached a certainlevel.There-fore, these remarks are not violative of theActCar-tridgeActuatedDevices,282NLRB 426 (1986);ClarkEquipment Co.,278 NLRB 498, 500 (1986).The General Counsel also alleges that Monte's plea toemployees that they "can always vote the union inlater," if they later learned that what he was telling themwas not true, is also violative of the Act.S.L. Industries,252 NLRB 1058, 1076 (1980); St.Francis Federation ofNurses v. NLRB,729 F.2d 844 (D.C. Cir 1984)Once again I do not agree with the General Counsel'sposition I find Monte's remarks in this regard to be toovague to rise to the level of illegal promises of benefit.These kinds of statements are within the limits of permis-sible 8(c) statements.NationalMicronetics,277NLRB993, (1985);Clark Equipment,supra; at 500Indeed,these statements cannot reasonably be con-strued as a promise to show "responsiveness to employ-ees'dissatisfactionwhich led them to seek representa-tion" Cf.S.L.Industries,supra at 1096.It is clear fromthe context of Monte's statements that his reference to"if what I'm telling you isn't true," deals with his previ-ous discussion of the 7 percent wage increase.Thus, be-cause I have already concluded that Monte's promise togrant the increase when and if sales reach $1.2 million 530DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwas not unlawful, then it follows that his plea to in effect"vote the union in later," if he fails to deliver on hispromise, is similarly not violative of the ActI shall therefore recommend dismissal of these allega-tions of thecomplaint.On or about June 10, Monte, in his attempt to per-suade Cathy Chizmar, who was in his mind the crucialvote in the union election, to abandon the Union, dis-cussed with her his views of unionization. After makinghis remarks relative to his view of bargaining,22 Monteasked, "how would you like to punch a time clock?"This rhetorical question constitutes a threat that time-clocks would be instituted if the Union becomes the em-ployees representative, and is violative of Section 8(a)(1)of the ActAmerican Sunroof Corp.,248 NLRB 748, 766(1980). I so findPrior to making this comment, Monte as I have foundabove said' the following to Chizmar:If you vote in aunionyou have to start fromscratchNo benefits, no salaries, no vacation. . . .Both sides have proposals and if you don't like ourproposals you have the right to go on strike.Both sides quote approvingly from different portionsofPlastronics, Inc,233 NLRB 155, 156 (1977), which ac-curately depicts the analysis which must be made in as-certainingwhether bargaining-from-scratch statements,such as that made by Monte, are violative of the Act.Such statements are unlawful[W]hen, in context they effectively threaten em-ployees with the loss of existing benefits and leavethem with the impression that what they may ulti-mately receive depends in large measure upon whatthe Union can induce the employer to restore. Onthe other hand such statements are not objection-able when additional communication to the employ-ees dispels any implication that wages and/or bene-fitswill be reduced during the course of bargainingand establishes that any reduction in wages willoccur only as a result of the normal give and takeof collectivebargaining. . . The totality of all thecircumstancesmust be viewed to determine theeffect of the statements on the employees ,[Id at156 ]In this instance,I agreewith the General Counsel thatMonte's statements fall within the former portions of theabove-cited quote, and are violative of the Act. Aftermentioning the necessity of starting from scratch when aunion comes in, Monte emphasized, "no benefits,no sala-ries,no vacations." The clear inference remarks is thatbargainingwould start only after all of these benefitswere eliminated,Mississippi Chemical Co,280 NLRB 413(1988), and that the Union would have to persuade Re-spondent to restore even the present benefits if it could.TRW United-United GreenfieldDivision,245 NLRB 1135,1142 (1979) See alsoForenteinView Place,281NLRB26, 30, (1986).22 The legality of these remarks will be further discussed belowRespondent urges that Monte's comments are;no morethan a permissible description of the realities of collec-tive bargaining. Indeed it is lawful to inform employeesof the "realities of collective bargaining, which includesthe possibility that the Union, in order to secure someother benefits, might trade away some existing benefits."Tufts Bros,235 NLRB 808 (1978)Inmy view Monte's subsequent remarks that "bothsides have proposals, and if you don't like our proposals,you have the right to go on strike" do not suggest thepossibility that benefits might be lost by the Union trad-ing away benefits 23 These are "not assurances that suchlosses, if any, would be the result of the normal give andtake of collective bargaining and not of employer retalia-tion."Taylor Dunn-Mfg. Co,252 NLRB 799, 800 (1980).The clear import of these statements appears to be thatRespondent will adopt a regressive bargaining posture,i.e.,begin negotiationsby withdrawing the benefits thathe described, and that the union would be forced tostrike to force it to restore these benefits to the employ-ees.Textron Inc.,199 NLRB 131, 133-135 (1972);Aero-vox Corp.,172 NLRB 1011, 1012 (1968).I note, significantly, that Monte's remarks were not ina context free of other unfair labor practices.24 It is wellsettled that the presence of contemporaneous threats orunfair labor practices is often a critical factor in deter-mining whether there is a threatening color to the em-ployer's remarks.Coach & Equipment Sales Corp., 228NLRB 440, 441 (1977);Taylor-Dunn,supra;BelcherTowing Co.,265 NLRB 1258, 1268 (1982). Here Monte asfound above, during the same conversation with Chiz-mar, unlawfully threatened to institute a timeclock foremployees in the event they selected the Union. More-over, a little over a week before this conversation, Re-spondent changed the hours of Chizmar and employeeMcPartlan from part time to full time. As will be de-tailedbelow, this actionwas unlawfully motivated.Therefore, this evidence of a discriminatory change ofhours, plus the contemporaneous unlawful threat, bothinvolving Chizmar, the same employee to whom Monteaddressed his bargaining from scratch comments, ishighly indicative that these comments should be con-strued as an implied threatFountain View,supra;TRW-United,supra;Taylor-Dunn,supraAccordingly, based on the above analysis and authori-ties,Iconcluded that Monte's remarks to Chizmar onJune 10 are violative of Section 8(a)(1) of the Act.On June 18, as detailed above, Monte had a confronta-tionwithKnorowski, characterized by the GeneralCounsel as an "assault,"25 which resulted in variousstatementsmadebyMonte to both Knorowski andCathy Chizmar.During the course of these events, Bob McLean theunion shop steward for the plant employees, was calledin to the area by the employees. After McLean askedwhat had happened, Monte replied, "You know what23 CfHistacount Corp,278 NLRB 681,689 (1986),Fiber Glass Sys-tems,278 NLRB 1255,1259 (1986)24 CfKawasaki MotorsMfg Corp,280 NLRB 491, 492 (1986),Htsta-countCorp ,supra2 s The lawfulness of this alleged assault will be dismissed infra KENRICHPETROCHEMICALShappened,' it's' got to do with this fucking union"McLean 'then requested that Monte take it easy and wentout to call the union president.At that moment, Monte addressed the employees andsaid, "You don't know what your getting yourself intoby bringing in a fuckingunion" I find in agreement withtheGeneral Counsel that this remark by Monte consti-tutes anunlawful threat of reprisals, which reasonablytends to discourage employees from engaging in protect-ed concerted activities.John J. Hudson, Inc.,275 NLRB874, 879 (1985),Carrick Foodland,238 NLRB 568, 571(1978)I note that this remark was made immediately after theemployees called on McLean, the steward, to assist themafterMonte had "assaulted" Knorowski, and verballyabused Chizmar and Knorowski primarily because of theemployees'unionactivity.26In this circumstance Monte's remarks cannot reason-ably be construed, as contended by Respondent, asmerely "an expression of Monte's belief that employeeswere makinga mistakeby organizing with union," but isa statementthat impliedly threatens reprisals in violationof the Act.Prior to McLeanenteringthe scene, I have found thatMonte approached Knorowski, still sobbing from hisprior "assault" and abusivelanguagedirected towardsher.AfterMonte continued his abuse by stating, "whatthehell'swrong with you " Chizmar interceded onKnorowski's behalf.Monte told Chizmar "it's none ofyour fucking business," and concluded his discussionwith her by saying, "If you don't like the way I run myfucking business, get the fuck out, I don't need you."After pushing a three-tier bin off of Chizmar's desk,Monte turned to Knorowski, who was still hysterical,and commented,"Why don't you cry somewhere elseyou fucking cunt."It is wellsettled that invitations to quit to employeesmotivated by theirunionor other protected activities arecoercive and threatening, because it conveys to employ-ees the clear message that support for the union and con-tinued employment are not compatibleL A Baker Elec-tic,265 NLRB 1579, 1580 (1982), and cases cited therein;Maywood, Inc,251 NLRB 979, 983 (1980). See alsoBillScott Oldsmobile,282 NLRB 1073 (1987).Ifind that both of these statements by Monte fallwithin the proscriptions of the above cases, and are vio-lative of the Act. Although Monte did not mention theUnion in either of these remarks, it is clear that he wasaware that Knorowski and Chizmar were two union ad-herents, and in fact Monte had been unsuccessful in per-suadingChizmar who he thought might have been aweak link, to abandon her support for the Union. More-over, as I have outlined, the incident which precededthese comments, i.e, the "assault," was precipitated byMonte's annoyance at Knorowski's unionactivitieswhilehe was grieving his father. Finally, with respect to thestatement made to Chizmar, she was complaining about26 As will be discussed more fully below, Monte admitted that thereason for his rejection of Knorowski's expression of condolences wasbased on her engaging in union activities while he was grieving for hisfatherThis rejection by Monte precipitated the entire incident on June18531Monte's treatmentof Knorowski, whichconstitutes pro-tected concertedactivityin and of itself, regardless ofany union activitiesThusthe invitation to Chizmar thatshe quit because of these complaints is independentlyviolative because it will reasonably be construed as athreat that further complaints will result in discharge.Bill Scott,supraThereforeIconclude that Respondenthas violated Section 8(a)(1) of theAct byMonte's state-ments to Knorowski and Chizmar 27B. The Discharge of Helen ChizmarIt is well established that a discharge of a supervisoryemployee because of the union activities of employeeswho were members of the supervisors' family is violativeof Section 8(a)(1) of the Act 28 Such a discharge, result-ing not from any participationin union orconcerted ac-tivities by the supervisor, but from the exercise of Sec-tion 7 rights of the employees, has the direct, severe andunmistakable thrust of interfering with those employeerelatives in the exercise of their rightsAdvertiser'sMfg,supra.In evaluatingwhether Respondent's termination ofHelen Chizmar is governed by the above precedent, it isnecessaryas, it is in all casesdealingwith motivationissues, to first consider whether the General Counsel hasestablished that protected conduct was a motivatingfactor in Respondent's decision.Wright Line,251 NLRB1083, 1089 (1980)Inmy view, the General Counsel has established astrong and compellingprimafacie case that protectedconduct, i e., the union activity of Chizmar's relatives,was a motivating factor in Respondent's decision to dis-charge her.All three of Helen Chizmar's relatives,McPartlan (her daughter), Knorowski (her sister), andCathy Chizmar (her daughter-in-law) signed cards fortheUnionWhen Monte received the Union's demandfor recognition, it stated that the employeeshad unani-mously signed cards, thereby establishing Respondent'sknowledge that these three had been card signers Moresignificantly,Monte admitted that when he received suchdemand, he "looked at the players,"to assesshis chancesof persuading a majority of the employees to abandontheirunionsupport. After eliminating Kobryn, who wasleaving, and Ferrano who he intended to designate asconfidential secretary, five employees remained in theunit.Monte concluded that McPartlan and Knorowski asclose relatives of the Union's first shop steward were notlikely to change their minds about the Union 29 As271 findZartic, Inc,277 NLRB 1478, 1497 (1986), cited by Respond-entwith respect to these statements to be inapposite The remarks inZartic Inc,supra, merely indicated that no one was going to tell the em-ployer howto run hisplant, and contained no suggestion either expressor implied that employees should quit or go somewhere else as in the in-stant case28Advertiser'sMfgCo, 280 NLRB 1185 (1986), enfd 823 F 2d 1086(7th Cir 1987),Dewey Bros,187 NLRB 137, 142 (1970), enfd 457 F 2d511 (5th Cir 1972),Consolidated Foods Corp,165 NLRB 953, 959 (1967),Golub Bros,140 NLRB 120, 121 (1962),Brookside Industries,135 NLRB16, 17 (1962)29 As noted, the father of Helen Chizmar and Knorowski and thegrandfather of McPartlan, was the Union's first shop steward 532DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMonte himself admitted, "The family is not going toback off . . . from the Union. It's in the family cul-ture."30However, Monte believed that he would be ableto dissuade employees Bobb and McNally, but was notsure about Catherine Chizmar. Although she was also amember of the family, it was only through marriage, andshe had previously expressed some disenchantment withher mother-in-lawThus, the requisite knowledge of the union activities ofChizmar's relatives is firmly established.The evidence also discloses ample evidence of Re-spondent's animustowards its clerical employees effortsto unionize. Thus, when Monte first received the Union'sdemand, he admitted that he felt "shocked" and "be-trayed" by such developments. Immediatelya managersmeeting was called, and Lucania notified the managersthat the clerical employees had all signed up for theUnion. Lucania added that Respondent would be "argu-ing that the girls were coerced into this union," but "thatwould only buytimebecause it was a unanimous deci-sion by the girls." Lucania then turned to Helen Chiz-mar, and said, "here read the letter, but you probablyknow all about it." This remark tends to show that Re-spondent was attempting to blame Chizmar for the factthat her relatives had chosen to bring in a union.Additionally, the record reveals that during negotia-tionswith the Union, Monte made the remark to theunion negotiators, that he was going to "get rid of thewhole family," referring to the Chizmar family. Such astatement is highly indicative of Respondent's intent todischarge Helen Chizmar because of the union activitiesof members of her family. SeeGolub Bros.,supra at 121.Moreover, Bernicker as Respondent's agent, attributedtoMonte, the comment that he had terminated HelenChizmar in part because, Monte "was not going to putup with any union bullshit "Finally, I have found below that Respondent commit-ted a number of unlawful 8(a)(1) threats of reprisal,which also adds to the record evidence of Respondent'svehementanimustowards its clerical employees effortsto select the Union as their collective-bargaining repre-sentative.The timing of Respondent's actions in terminatingHelen Chizmar is even more persuasive evidence of theunlawful nature of its decision. Thus Monte admittedthat once he received notice of the Union's demand,Helen was "pretty much gone." The following week, onthe same day that it received the Union's petition fromthe Board, Chizmar was terminated.Having found that a strong prima facie case of dis-criminatory motivation has been established, the burdenthen shifts to Respondent to prove by a preponderanceof the evidence that it would have taken the same actionabsent the protected conductNLRB v. TransportationManagement Corp.,462 U.S. 393 (1983);Wright Line,supra.Respondent attempts to meet this burden by assertingthat the real reason that it terminated Chizmar was that30 Indeedwhen Monte eventually held this meeting to try to convinceemployees not to vote for the Union, he was so sure of Knorowski's andMcpartlan'ssentimentsthat he failed to invite these employees to themeetingthe unionization of the clerical staff created an.inherentconflict of interest for her, and that Monte thereby lostconfidence in Chizmar's ability to provide her undividedloyalty to Respondent. Respondent points to the fact thatthree out of five members of the bargaining unit wereclose relatives of Chizmar, and that Respondent had pre-viously received complaints from other employees aboutChizmar's allegedly according favorable treatment to herrelatives.Monte testified on behalf of Respondent that he alonemade the decision to terminate Chizmar. He asserted thathe felt the unionization of the employees in a unit includ-ing her relatives created in his mind an inherent conflictof interest.As Monte phased it, "You can't have a foxwatching the chickens." Monte added that he felt thatChizmar could not "sit across the bargaining table" fromher relatives and properly represent management, and hewould not feel comfortable discussing bargaining strate-gieswith Chizmar, where he felt that she would thendiscuss them with her relatives. Finally,Monte alsopoints to the alleged "divisiveness" created by Chizmar'spast history of allegedly giving preference to her rela-tives in job assignments and other personnel matters.Without passing upon whether Respondent's assertionsthat the unionization of a unit including three of her rela-tives created a sufficient conflict of interest to warrantRespondent's decision to terminate Chizmar,31 I con-clude that Respondent has not established by a prepon-derance of the evidence that in fact this was the reasonfor its actionsInitially I note that at no time did Monte ever tellChizmar or anyone else, including unemployment, thathe terminated her because of a perceived "conflict of in-terest" or a loss of confidence in her "undivided loyal-ty." Rather, the evidence discloses that he gave a totallydifferent reason to Helen Chizmar at the time of dis-charge, i.e. that Respondent could not "afford her" anditcould get someone else for less. Additionally, I havefound that he told Jill Bernicker (its agent) that he firedChizmar because "I couldn't keep her for financial rea-sons, and I was not going to put up with any union bull-shit."Once again Monte did not tell Bernicker, one of itsown agents, that he discharged Chizmar because of anyconflict of interest.FinallyMonte gave an entirely different reason whendiscussing the matter with Cathy Chizmar, sometime inJune. In the first conversation, he told Cathy Chizmarthat he had fired Helen "because she couldn't do thetechnical end of the job." Later on that same day, Monteagain spoke to Cathy Chizmar about her mother-in-law'sdischarge. On this occasion, he told Cathy that he firedHelen Chizmar because "I couldn't afford her and be-cause no matter what I did for her she was never31 I note in this connection that Respondent'sactions, even acceptingits theory,was not based on any participation by Chizmar in any unionor concerted activities SeeAdvertiser'sMfg Co,supra Indeed Respond-ent's decision,acceptingMonte's testimony,was not based primarily onany actions of Chizmar,but solely premised on his alleged perception ofwhat potential problems might arise from her relatives union activitiesHowever,as noted above, I need not and do not pass on the validity ofsuch a defense because I conclude that Respondent has not establishedthat its decision to terminate Chizmar was based on these reasons KENRICH PETROCHEMICALShappy.",Oncemore no mention was madeby Monte ineither of these conversations thatany "conflict-of inter-est" motivated the discharge of Helen Chizmar.Thus,in these circumstances,the inconsistent andshifting reasons givenby Monte tovarious people in-cluding Chizmar herself,none of which conform to theasserted reason given at trial,demonstrates an inabilityon the part of Respondent to adherewith consistency toany explanation for its actionThus, an unfavorable infer-ence is warranted against Respondent.P*I*E'Nationwide,282 NLRB 1060 (1987);SuperiorWarehouseGrocers, 277NLRB 18, 21 (1985);AmericanModel & Pattern, 277NLRB 176,182 (1985);Zwin Industries,255 NLRB 632,634-635 (1981)Respondent'scontention andMonte's testimony thatthe alleged"divisiveness" created by Chizmar's prior fa-vorable treatmentof her relatives,motivated in part Re-spondent's decision to discharge her, and or demonstrat-ed theperceivedconflict ofinterest is unsupported bythe record.Respondent tolerated these complaints fromotheremployeesabout Chizmar'salleged favoritism toher relativesfor sometime,withouteverconfrontingChizmar withthese complaints,much less discipline herbecause as Monte admitted"thesewerejuststaff peoplebitching" and "the jobwas getting done "Moreover,Monte's assertions that he feared possibleconflictsbecause ofhis inability to use Chizmar as amember of its negotiating team is also not persuasiveRespondentcouldeasily have chosennot to make Chiz-mar a memberof itsbargaining team and notdiscuss bar-gaining strategywith her. In fact whenRespondent didbargain withtheUnion,Monte,Lucania, and his wifecomprised the entire management bargaining team.Most significantlyhowever,when Respondent dis-charged Chizmar on May 29,the petition had just beenfiled,and theUnion had notas yet beencertified or rec-ognized byRespondent as the representativeof its em-ployees. Indeed,Monte admitted that at, thatpoint intimehe had hopesof persuadingCathy Chizmar and twoother employees to abandon their supportfor the Union,and defeatthe Union's chances of representing the em-ployees. However,Respondent still found it necessary todischargeChizmar, even thoughall theseperceived con-flicts of interest,i.e.,problems withbargaining teams,strategy,and grievances,had not and mightnot evercome to pass, shouldthe Union not havebeen successfulin obtaining representation rights.The aboveisdemonstrativeinmy view, of Monte'sreal concernswith Chizmar, whichis furtherhighlightedby Monte'sown testimonyconcerning his decision toterminateher.ThusMonte admittedthatas soon as hereceivedtheUnion'sdemand,Chizmar "was prettymuch gone," because "I cannot conceive of me receivingthatnotification and having that clerical unitform with-out Helen knowing about it. Just impossible."This testi-mony is also consistentwith Lucania's handingChizmarthe demand letter, and stating "youprobablyknow allabout it already "Thus,IconcludethatRespondent be-lieved thatChizmar musthave beenfully aware of theefforts ofits relative employees to organize,and that she533should havenotifiedRespondentof thisinformation,32and most importantly prevented these employees fromcontinuing in theirefforts tounionizethe clerical staff. Itiswell established that a dischargeof a supervisor forfailure to prevent unionization is violativeof the ActAdvertiser'sMfg.,supra;TalladegaCottonFactory,106NLRB 295, 296 (1953), enfd. 213 F.2d 209, 215-217 (5thCir. 1954);Huskey Mfg. Co.,196 NLRB 683, 690 (1972),Parker Robb Chevrolet,262 NLRB 402, 403 (1982).In my opinion, the concept of loyalty and lack of con-fidencethatMonte testifiedabout with regard to Chiz-mar was not in Monte'sviewrelated toany future prob-lems thatmight arise with respectto her carrying outhermanagement responsibilities,but toher failure todemonstrateher loyaltyby nippingin the bud the effortsof her relatives to unionize.Indeed, Respondent's arguments vis-a-vis a conflict ofinterest has some obvious surface appeal.Mostemploy-erswould probably viewa situation where a supervisordirectly supervised three of herclose relatives in a smallunit as a conflict of interest,and would not tolerate suchan arrangement.However, the factshere demonstratethatRespondent has permittedsucha situation to existfor a numberof years,notwithstanding the fact that it re-ceivedcomplaints from employeesabout favorable treat-ment accordedby Chizmar to herrelatives. It is not sur-prising,therefore,thatMontefelt"shocked"and "be-trayed" that his clerical employees,spearheaded by the"Chizmar" family would pay him backfor his largesseby attemptingto unionize.I believethatMontefelt thatsincehe had toleratedan arrangement beneficial to theChizmar familysince most employerswouldnot, entitledhim to expectloyalty from boththe relativeemployees(not tounionize),and fromthe supervisor (to preventsuch unionizationof herrelatives)that he did not re-ceive.Iconcludethatthe failureof therelative employ-ees and of Helen Chizmar to meet Monte'sdefinition ofloyalty,asdescribedabove,was the true motivatingfactorinMonte's decision to terminateChizmar.Ac-cordingly, I find thatRespondent has failed to meet itsburden of establishingthat it wouldhave terminatedChizmar forlawful,nondiscriminatory reasons,notwith-standingthe protected conduct ofher relativeemploy-eesTherefore,her termination is violative of Section8(a)(1) of theAct.33 I so find.C The Change of Work Hours of Knorowski andMcPartlanOn the following workday after the discharge ofHelenChizmar,Respondent notifiedMcPartlan andKnorowski that their work hours would be changed to8.30 a in to 5.30 p in., from their previous part-timestatus.The timing alone of this action raises considerablesuspicion.Coupling the timing with the aforementionedevidence of Respondent's belief that Knorowski andMcPartlan were the two chief union adherents whocould not be dissuaded from changing their minds due to32 SeeBrrokside Industries,135 NLRB 16, 17 25, (1962),andInter CityAdvertising Co,89 NLRB 1103, 1106,1107 (1950)"Advertiser'sMfg,supra,ConsolidatedFoods,supra,Golub Bros,supra,Talladega Cotton,supra,Huskey Mfg,supra 534DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtheir "familyculture," and the intense animus34 dis-played by Monte towards the efforts of his clericals tounionize,once again establishes a strong prima facie casethatRespondent's decision to change the hours ofMcPartlan and Knorowski was motivated by their pro-tected conduct.Once again Respondent has fallen far short of meetingits burden of establishing that it would have made such achange, absent their union activity.Respondent argues, consistent with the testimony ofMonte, that it took this action in line with Respondent'spreviously expressed desire not to have any part-timeemployeesMonte explained that the action was taken onJune 1, because he just terminated Chizmar, and that thedecisionwas taken at that time because their part-timestatus had been viewed "by everybody" as another ex-ample of favoritism for Chizmar's relatives. Monte fur-ther testified that because he had terminated Chizmar,there no was longer any "obstacle" to his carrying outhis desire to eliminate part-time employment.Ifind Respondent's defense to be totally unpersuasive.Initially itmust be noted that I have found Helen Chiz-mar's termination to have been unlawfully motivated.Thusit isdoubtful whether Respondent can use the un-lawful discharge of Chizmar, because of her relativesunionactivities, to justify or excuse its subsequent deci-sion to change the hours of these same relatives, or toestablish that it would have taken the same action, absenttheirunion activities.Clearly,hadKnorowski andMcPartlan not selected the Union as their representative,their part-time status would have been retained.Moreover, Respondent's argument that Chizmar's dis-charge removed the "obstacle" to Respondent changingthe hours of the employees is unsupported by the recordor by logic The fact is that Monte and Lucania wereclearly Chizmar's superiors, and there is no evidence inthe recordexplainingwhy they simply could not haveinstructed Chizmar to eliminate the employees part-timestatus or simply have effectuated the change themselves.In this connection, Respondent's citation of its actions inSeptember 1986 of eliminating McPartlan's flexitime asproof of its nondiscrimination in 1987 is more persuasiveproof of the contrary conclusion Thus, although it istrue that the 1986 change was made prior to the Union'sappearance, more significantly this change was apparent-lymade by management when Chizmar was still theoffice manager, and still supervising the employees. Thusit is clear that Respondent'sclaimthat it didn't make thechange to full-time status for these employees earlier,simply because Chizmar was still the office manger ispretextual and unsubstantiatedMost significant of all is the simple fact that Respond-ent had a long history of accommodating the personaldesires of both McPartlan and Knorowski for a numberof years, with respect to their working hoursSanta RosaBlueprint Service,288 NLRB 762 (1988);Saint Jean DesPres Restaurant,279 NLRB 109, 116 (1986).34 As noted above, such evidence includes Monte's admission that hefelt"betrayed" and "shocked" that the clerical employees chose to un-ionize, his remarks that during the negotiations that he intends to "get ridof the whole family," and the 8(a)(1) statementsthatMonte made to vari-ous employeesWhile it is undisputed that Respondent had expressed adesire for some time to eliminate part-time employees,and had made such desire known to employees, it alsoundisputed that no such change was made prior ,to theUnion's appearance. Indeed, while Respondent's officialshad asked the employees to work full time and indicateditsdesire for such a change, it had always acquiescedwhen the employees refused to agree.No business reason was even suggested to explain Re-spondent's sudden departure from its previous position ofaccommodating the preferences of these employees,other than the fact that Helen Chizmar was now gone,which I have found to be pretextual. Therefore, the onlylogical conclusion to be drawn, that it was McPartlanand Knorowski's union activities that accounted for Re-spondent's decision to cease accommodating their prefer-ences for part-time hours.Accordingly, Respondent has not met its burden of es-tablishing that itwould have changed the hours ofMcPartlan and Knorowski absent their union activities,and I therefore find that it has violated Section8(a)(1)and (3) of the Act by such conductSanta Rosa,supra;Saint Jean,supra, St.Paul'sChurch Home,275 NLRB1242, 1253 (1985);Anchorage Times Publishing Co., 237NLRB 544, 557, 558 (1978).D. The Alleged Assault of KnorowskiIf an employer assaults or otherwise physically abusesits employees because of said employees protected activi-ties, such conduct is violative of Section, 8(a)(1) of theAct.Graves Trucking,246 NLRB 344 (1979), enfd. inpertinent part 692 F.2d 470 (7th Cir. 1982);Studio S.J.T.Limited, '277NLRB 1189, 1194 (1985);Federated Stores,241NLRB 240, 252 (1979);Greyhound TaxiCo., 234NLRB 865, 875 (1978);Hot Bagels and Donuts, 227NLRB 1597, 1608 (1977),Schultz,Snyder& SteeleLumber,198 NLRB 431, 434, 435 (1972). -.The General Counsel contends that, on June 18,Monte pushed and assaulted Knorowski because of herunion activities, and has thereby violated the Act. Re-spondent argues on the other hand that the confrontationbetween Monte and Knorowski was a purely personalencounter not related to any Section 7 conduct. More-over, Respondent contends that whatever physical con-tactmay have occurred was purely accidental, and wasin fact instigated by Knorowski's grasping Monte's hand,followed by Monte merely responding to the unsolicitedand unwarranted attentions of "Ms Knorowski."Respondent points to the fact that Monte made no ref-erence to the Union until after the alleged assault ofKnorowski had occurred, and views the incident asmerely a personal matter of Monte rejecting Knorowski'scondolences. I do not agreeIfind it highly relevantas towhy Monte rejectedKnorowski's attempt to offer her condolences becausethat rejection by Monte precipitated the entire incident.In this regard, Monte freely admits that he rejected thecondolences of Knorowski because she engaged in unionactivities.Thus Monte admitted that while he was away"grieving" for his father, he received reports that Knor-owski was engaging in union activities by attempting to KENRICH PETROCHEMICALS-535persuade Ferrano to support the Union. Monte furtheradmits such conduct by Knorowski "really frosted me."Moreover, Monte also admitted that he rejected Knor-owski's condolences because he felt that her sympathywas not expressed sincerely in view of her actions in en-gaging in union activities while he was mourning hisfather.As Monte testified, "the so called application ofsympathy flew in the face of her behavior pattern whileIwas bereaving my dad "Ialso do not agree that Monte's conduct can be de-scribedas accidental.I agreewith the General Counsel'sposition that in these circumstancesMonte had theburden of avoiding physical contact with Knorowski.The incident occurred in a narrow hallway, and twopeople couldnot passby each other without one of themgetting out of the way It was certainly not reasonableforKnorowski to believe that Monte would reject hercondolences, push her hand aside, and then continuewalking at full momentum The only reasonably foresee-able result of Monte's actions is that Knorowski wouldbe propelled into the filing cabinets. I therefore concludethatMonte's actions do constitute an assault on Knor-owski because,of her union activities, and is violative ofSection 8(a)(1) of the Act.Graves Trucking,supra, andother cases cited above.35E The Removal of McPartlan's TelephoneIt is well established that an employer violates Section8(a)(1) and(3)of the Act when it revokes telephoneprivileges previously granted to employees because oftheir union activities.Advertiser'sMfg.,supra at 1191;Port Plastics Inc.,279 NLRB 362, 379 (1986);ElizabethMotors,252 NLRB 1148, 1153 (1980);Stoughton Trailers,234 NLRB 1203, 1206, 1207 (1978).Once more.a strong and compelling prima facie casehas been established that this action was motivated byMcPartlan's union activities It was admitted by Montethat he considered her to be one of the two leadingunion activists who could not be dissuaded from her ad-herence to the Union. Respondent's animus is amplydemonstrated, as noted above, by the various 8(a)(1)statements,Monte's remark that he wished to "get rid ofthewhole fanitly," and his admission that he felt "be-trayed"by the clericalsorganizationalefforts.Thetiming of this action coming within weeks of the petitionbeing filed, and shortly after the unlawful assault onKnorowski, the other leading union adherent, furthersupports the discriminatory nature of Respondent's ac-tions.Once more, Respondent has fallen far short of meetingitsburden that it would have removed McPartlan'sphone, absent, her union activities. Respondent asserts35 Respondent also seeks to justify Monte's conduct on the groundsthat he was still upset over the loss of his father I find this to be noexcuseOn the contrary, I view Monte's reaction at that time to be fur-ther evidence of the intensity of his animus towards the Union's organiza-tional effortsThus at a time when he was grieving for his father, onewould expect that such mundane matters as the unionization of a smallgroup of his employees, would not be uppermost in his mind Yet Montewas so incensed about the "betrayal" as he characterized it of the "Chiz-mar" family in unionizing, that he permitted such anger to induce him toreact in an almost unheard of manner, i e , rejecting Knorowski's condo-lences coupled with the use of vulgar language and an assaultthatMonte was motivated solely by his reasonable beliefthatMcPartlan was making excessive use of the phonefor personal calls. I find this explanation to be purelypretextual and unsupported by the record Indeed, an ex-amination of Monte's testimony in this area, the only evi-dence offered in support of Respondent's position'36 re-veals clearly the pretextual nature of its defense. Thus,Monte testified that "for a period of days immediatelypreceding" his action, McPartlan was making excessiveuse of the phone not on company business. However,McPartlan was on vacation for the entire week prior toRespondent's action.McPartlan returned' 'to work onJune 22, and the phone was removed at the end of thatday. Therefore, any alleged abuse according to Monte'sown testimony could only have taken place on that day,June 22 Yet Monte's testimony also alleges that he wasinformed' about McPartlan's transgressions at the dinnertable by his family, which could not have occurred onthat day because the action was taken by Monte prior tohis going home on June 22.Moreover, and perhaps just as significant, Respondenthas never had a rule or policy prohibiting the use of tele-phones for personal business.McPartlanwas neverwarned or even spoken to by Respondent's officialsabout the use of the phone for personal calls. WhenMonte removed her phoneagainon June 23, he did noteven at that time inform her that she should not bemaking personal calls, but merely said, "I don't want youto have a phone."Furthermore, when asked who he suspected McPart-lan was talking to on these alleged personal calls, Montesaid,hermother, the Union, Knorowski, or ChizmarThis responseisalsoquite revealing as to Monte's moti-vation. I note that he did not mention that he thoughtthatMcPartlan was speaking to her daughters or hus-band or other people at her home, with whom onewould expect most personal calls to involveMontespecified calls to the Union, to both Chizmars, and toMcPartlan, all people involved at least in Monte's mindinvarious respects in the Union's efforts along withMcPartlan. Indeed, Knorowski made a "personal call" tothe Union from Respondent's phone, after Monte's un-lawful assault on her on June 18, and Monte questionedher at that time about this alleged "personal" call. Thus,it is clear and I find that any concern Monte may havehad about McPartlan's use of the phone for personal rea-sons related solely to his belief that she was or might inthe future use the phone for matters related to unionbusiness. Such a concern is of course discriminatory onits face.Accordingly, I conclude that Respondent has not metitsburden of establishing that it would have removedMcPartlan's phone, absent her union activities, and thatitsaction in this regard was violative of Section8(a)(1)and (3) of the Act.Advertiser'sMfg.,supra,Port Plastics,supra;ElizabethMotors,supra;Stoughton Trailers,supra361 note that neither Monte's daughters nor his wife, who allegedlyobserved and reported to Monte McPartlan's "excessive" personal use ofthe phone, were called as witnesses to support Monte's testimony 536DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDF. The Alleged Unlawful Causing of Knorowski,Chizmar, and McPartlan to be Absent From WorkIhave found above that on June 18, Respondent, byMonte; unlawfully assaulted Knorowski because of herunion activitiesFurthermore, I have concluded that Re-spondent violated Section 8(a)(1) of the Act by its un-lawful invitations to quit directed to both Knorowski andChizmar on that day. Moreover, the record revealedthat, in the course of these incidents, Monte subjectedboth Chizmar and Knorowski to a barrage of abusive, in-sulting, and obscene comments, as well as violently push-ing abin filled with papers off of Chizmar's desk.In connection with Monte's abusive and obscene re-marks, Respondent argues that people in the workplaceare human, and the law does not require an employer toconduct himself in a mature or professional inoreven to behave reasonably and justly when he is peeved.Christofrom & Ryder Truck Rental,688 F.Supp. 294, 303(S D.R.Y. 1987) However, while that may be so, theBoard has frequently found that abusive, demeaning, orinsulting remarks, where they are motivated by and di-rected towards employees because of their union activi-ty, are violative of the Act.United States Aviex Co., 279NLRB 826, 831 (1986);Bonanza Sirloin Pit,275 NLRB310, 314 (1985),Cooper-Jarrett,Inc.,260 NLRB 1123(1982).Here, there can be no question that contrary to Re-spondent's view, Monte's abusive remarks were motivat-ed by protected conduct of the employees As I have de-tailed above,Monte admitted that his annoyance withKnorowski's union activities, precipitated his rejection ofher condolences, accompanied by the unlawfulassaultand his initial obscene and abusive comment.Monte thenfollowed up by continuing his barrage of insults and ob-scenities to Knorowski because of her hysterical reactiontowards his initial actions, and to Chizmar because of herprotected conduct of complaining about Monte's treat-ment of her sister-in-law and fellow employeeBoth Knorowski and Chizmar left the premises imme-diately after these events. Knorowski was out of workuntilNovember 2, when she attempted to return. Chiz-mar was out of work until June 25.Knorowski, as confirmed by various doctors reportssubmitted,was suffering from an "acute anxiety disor-der."This diagnosis was confirmed by doctors reportsand disability forms filled out by her own personal physi-cian,Dr. Ellen Black, Dr. Richard Williams, Respond-ent's doctor whom she was required by Respondent tosee, and Dr. Jacoby, the psychiatrist, whom Dr. Wil-liams recommended to Knorowski for treatment. Thesedocuments indicate that her anxiety problems began onJune 18, the date of the incidents with Monte The docu-ments are also filled with references to her job situationas being the cause of her problems. The comments suchas the cause of disability was "upset over loss of job"and that she would "probably benefit from a return towork" by Dr Jacoby; and Dr. Williams' remarks thatKnorowski suffered from a "severe reaction overridingfear of returning to work" all further demonstrate thatKnorowski's problems were caused by Monte's conducton June 18.As for Chizmar, her own letter to Respondent datedJune 19 indicates that she became ill and,-had had toleave the office due to the unprovoked and violent con-duct of Monte. Subsequently, doctors' notes submittedby her own physician, Dr. Gerald Goldman and Dr.Williams, confirmed that Chizmar suffered from hyper-tension anxiety from June 18 to 25Respondentarguesthat the above evidence is insuffi-cient to meet the General Counsel's burden of provingthat the maladies suffered by the employees were causedby Respondent. Respondent contends that psychiatric in-juries present complex issues of causation which are notreadily determinable by laypersons. It is asserted that asa matter of law expert medical and psychiatric testimonyisrequired.Respondent relies on the following quotefromBushman v. Holm,798 F.2d 651 (3d Cir 1986):The correlation between certain conditions such aspsychiatric illness and injury may be, beyond layknowledge.Therefore expertmedical testimonyshould be used to aid their comprehension that aparticular conditionmay arise out of a specificinjuryRespondent further argues that because, no medicalexpert testified and the written reports submitted did notspeak to the cause of themaladies,that the GeneralCounsel has not met his burden.Ido not agree with either Respondent's analysis of thelaw or the facts as to this issue. I do not believe thatexpert medical testimony is always an absolute necessityin establishing that psychiatricillnesswas caused by Re-spondent's unlawful conduct. Thus, inBecton DickinsonCo., 189 NLRB 787, 789 (1971), the Board concludedthat an "acute anxiety reaction" suffered by an employeewas caused by Respondent's unlawful conduct. It ap-pears therein that the employee had passed out on thejob while performing an unlawful assignment,and wentto the hospital, where her condition was diagnosed as setforth above. The Board concluded, with apparently nofurthermedical or expert testimony, that "we havereason to infer that the kind of harassment to which Re-spondent unlawfully subjected Hipsher did induce or inany event substantially contribute to Hipsher's anxietyreaction " 189 NLRB at 789 37Indeed, I note that the quotation cited by RespondentinBushman v. Holm,supra, is only dicta in a tort case,applying New Jersey tort law. Moreover, the very samecase includes language that indicates that"circumstantialevidence or common knowledge may provide a soundbasis from which a casual sequence may be inferred. . . .Thus as a matter of common experience, a particular actor omission might be expected under the circumstancesto produce a particular result. If that result has indeedfollowed, it may be permissable to conclude that a casualrelation exists." Id. at 6593' See alsoGreyhound Taxi,supra, in which the Board sustained an ad-munistrative law judge findings,again apparently absent expert testimo-ny, that an assault on an employee had "so frightened and intimidatedhim that he felt compelled to sever his employment relationship with Re-spondent" 234 NLRB at 878 KENRICH PETROCHEMICALSFurther,, to the extent that expert medical evidencemay be required to prove the General Counsel's case, therecord, discloses that such evidence has been presented.While no medical doctor testified, the various letters anddisability documents submitted by three various doctors,including a psychiatrist and Respondent's doctor, ade-quately fulfills any such requirements. These documentsmake several references to work-related problems ofKnorowski, as well as the date of her injury on June 18Thus this evidence coupled with the events, of June 18are more than sufficient in my view to establish a causalconnection between these events and the illnesses suf-fered by Knorowski and Chizmar.38Iam of the opinion that the. events of June 18, includ-ing specifically the assault on Knorowski, the knockingover of Chizmar's bin, the vile and insulting language,and the unlawful invitations to quit, directed at both em-ployees by Monte, plus the aforementioned medical evi-dence, are more than sufficient to establish that Respond-ent's conduct caused theillnessesthat both employeessuffered. Thus, the circumstantial evidence and commonknowledge provides a sound basis for me to find a causalconnection between Respondent's conduct and the subse-quent problems that the employees encountered.Bush-man v. Holm,supra.At the very least, the evidence per-mits me to conclude, which I do, that the kind of harass-ment to which Respondent unlawfully subjected Knor-owski and Chizmar "did induce or in any event, substan-tiallycontribute" to theirillnesses.BectonDickinson,supra.Thus, the above evidence establishesat aminimum aprima facie case as to causation,obligating Respondentto rebut the conclusion that its conduct has caused theillnesses of the employees Respondent contends that itwould be improper to force it to present medical evi-dence to refute such a claim I again do not agree. In thiscase,Respondent's contention is particularlywithoutsubstance, because its own physician examined the em-ployees and in fact confirmed the diagnosis of the em-ployees own physicians.The only evidence presented by Respondent in anyway relevant to the causation issue, revolves around itscontention that the employees were engaged in an un-protected work stoppage and that was the sole reasonwhy they went home. In fact Respondent argues that theemployees were not suffering from any maladies at all,and that they left the premises only because the Uniontold them to do so, in conjunction with a coordinatedwork stoppage. Respondent's evidence in this regard fallsfar short of establishing its contention. Respondent relieson the fact that Knorowski and Chizmar left the prem-isesonly after Knorowski's conversation with UnionPresident Ferrante, and the employees admission that infactFerrante had suggested that they go home. More-over, Respondent also relies on the fact that employeesMcNally and Bobb both called in sick on the afternoonof June 18, and that employee Ferrano was told by an-other employee that the Union instructed all employees38 As to Chizmar, she also submitted doctors' notes, including onefrom Respondent's own physical diagnosing her condition as hyperten-sion, commencing June 18537to go home. I find the above evidence, to be unpersua-sive.While it is true that Ferrante advised the employeesto leave the premises, such a recommendation was madeobviously in recognition that Monte's disgraceful treat-ment of the employees had caused hysterical and adversereactions, and it would be best that they separate them-selves from Monte. In this connection, I again note theuncontradicted evidence from the various physicians, in-cludingRespondent's own doctor, that the employeesdid indeed suffer from anxiety reaction and hypertension,respectively, which refutes any claim made by Respond-ent that the employees did not suffer from any maladies,and left the premises solely as part of a work stoppage.Moreover, the actions of Bobb and McNally have no rel-evance to the issue of why Knorowski and Chizmar leftthe premises.While it may be true that Bobb andMcNally did not report for work on the afternoon ofJune 18, due to a suggestion from the Union, such actionif it did occur,39 undoubtedly was in protest of Monte'streatment of Chizmar and Knorowski, rather than as partof an overall work stoppage.Respondent also argues that neither Knorowski norChizmar's actions were within the realm of a reasonableemployee's reaction to Respondent's actions Once moreIcannot agree with Respondent's view. I find it quitereasonable for any employees to react as these employeesdid to Monte's uncivilized conduct of June 18. While itmay be true, that Knorowski's being unable to work for5months might be considered by some to be an overre-action to Respondent's conduct, I note that inBectonDickinson,supra, the employee, involved was out ofwork for a period, of 4 months and 8 days due to an"acute anxiety reaction." Moreover, because Respondentunlawfully set in motion the factors which gave rise tothe illnesses of Knorowski as well as Chizmar, it cannotdisclaim liability for their consequencesM.RA. Milling,170 NLRB 1079, 1080 (1968);Mary Ann's Baking Co.,257 NLRB 992, 993 (1983). See alsoGraves Trucking,supra.Accordingly based on the foregoing, I conclude thatRespondent has violated Section 8(a)(1) and (3) of theAct by unlawfully causing employees Knorowski andChizmar to be absent from work,as a resultof Monte'sconduct of June 18.However, I am unable to make a similar finding withrespect to McPartlan's actions in leaving work. Althoughon June 23, the evidence does establish that she indeedsuffered from "gastroenteritis" during her absence fromRespondent, I -do not find that General Counsel has es-tablished a causal connection between that illness andany unlawful conduct committed by Respondent. WhileMcPartlan on June 23 was aware that her aunt had beenassaulted on June 18, I find her alleged fear of also beingassaulted by Monte to be unreasonable, and insufficientlyconnected to the removal of her telephone. I note par-ticularly thatMcPartlan admitted that she did not beginto suffer any symptoms of gastroenteritis on June 23,until after she arrived home and after she decided toleave the premises.39 I note the hearsay nature of the evidence in this regard 538DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDingMcPartlan's phone on June 23 was unlawfully moti-vated, I find it was not connected to her subsequent ill-ness.Moreover, I believe that she did not act reasonablywhen she left the premises because she was "upset"about this action, and or Monte's prior confrontationwith her auntTherefore, I shall recommend dismissal of the allega-tion of the complaint that alleges that Respondent unlaw-fully caused McPartlan's absence from work on June 23.G. Respondent's Requiring Employees to SubmitMedical Verification for AbsencesSection8(a)(1) and(3) of the Act is violated when anemployer changes its policies with respect to sick leaveand medical verification because of its employees unionactivitiesInterstateTransport Security,240 NLRB 274,279 (1979);Brown & Connolly, Inc.,237 NLRB 271, 280(1978).Onceagainthe evidence discloses a strong prima faciecase that Respondent's decision on June 23 to requireemployees Knorowski, Chizmar, and McPartlan to be ex-amined by Respondent's physician, before agreeing topay them sick leave, was motivated by these employeesprotected conduct.It isundisputed that Respondent had no past practice,policy,or requirement that employees even submit adoctor's note to obtain sick leave payment, much less tobe examined by the company doctor. I note here that theemployees submitted or agreed to submit notes fromtheir own doctors, documenting their illnesses, but thiswas deemed not sufficient by RespondentThus, this unprecedented action by Respondent, cou-pled with itstiming,the aforementioned evidence of Re-spondent's antiunion animus, andprevious unfair laborpractices'40 leads to the finding that its decision was mo-tivated by the protected conduct engaged in by thesethree employees.The burden once more falls on Respondent to establishthat it would have taken the same action against the em-ployees, absent their union activities. Respondent con-tends that it acted solely because it had a reasonable sus-picion that the employees were engaged in a concertedsick out, and were not really ill. Respondent points tothe fact that Chizmar, Knorowski, and McPartlan all leftwork immediately after a confrontation with Monte,claiming tobe sick, but apparently in good health. More-over, on June 18, when Chizmar and Knorowski left,their departure was preceded by a phone conversationwith the union president. Finally,itisurged that theother two employees, Bobb and McNally, did not reportfor work on the afternoon of June 18, also claiming to besick, but came to work the next day, apparently in goodhealth.It is submitted by Respondent that these facts createdin Respondent's mind a reasonable belief that a concertedsick out was in progress and that the employees were notill.Therefore, it was within its rights to demand that the40I note particularly Monte's unlawful mvitlations to employees toquit, his statement that he intended to "get rid of the whole family," andhis assault and abusive remarks on June 18employees support their assertion of illness.Charge CardAssn. v.NLRB,653 F.2d 272, 275 (6th Cir. 1981).While Respondent's argument does have some surfaceappeal, I do not believe that, in the circumstances of thiscase, it can prevail.While I agree that the aforemen-tioned facts may have presented Respondent with a rea-sonable suspicion that a sick out was in progress, it mustbe emphasized that it was Respondent's unlawful con-duct that created the situation. Thus, it was Monte's un-lawful conduct on June 18 of assaulting Knorowski, andillegally threatening and verbally abusing Knorowski andChizmar, that set in motion the chain of events thatcaused the employees to leave, culminating in the subse-quent events which gave rise to Respondent's allegedly"reasonable" belief. Thus, in effect Respondent's suspi-cions that employees were engaged in a work stoppageor a sick out was the direct result of its own unlawfulconduct. In those circumstances, I do not believe that ithas shown that it would have taken the same actionagainst the employees, absent their union and protectedactivities, and that therefore Respondent by its requiringemployees to submit to medical examination by itsdoctor, violated Section 8(a)(1) and (3) of the Act.Brown& Connolly,supra;Interstate Transport,supra. 'H. The Discharge of McPartlan .Ihave found above that Respondent violated Section8(a)(1) and (3) of the Act by changing McPartlan's hoursfrom part time to full time on June 1. McPartlan wasable to adhere to the new schedule during the summermonths, due to her own vacation, as well as the fact thather children were attending summer camp. However, inSeptember, when her children resumed school, it was nolonger feasible for McPartlan to comply with an 8:30a.m. to 5 p in. schedule. Therefore she spoke to Monteabout her problem and reminded him of Respondent'spast history of accommodating her by permitting her towork 9 a m. to 3 p.m. Monte refused to agree, adding"with all the union stuff that's going on, there's no way Icould help you."Subsequently, a series of letters between McPartlanand Respondent were exchanged about the problem, andMcPartlan unilaterally began working her old hours onSeptember 15. After two warning letters, McPartlanwrote back asserting she would be forced to leave if Re-spondent insisted on her working full-time hours, and ac-cusing Respondent's by refusing to accommodate her ofcommitting an unfair labor practiceThe response to this letter, was a termination letterdated September 17, alleging that McPartlan was guiltyof "flagrant disregard for company rules," and "willfulmisconduct."Inordinarycircumstances,Respondent'spositionmight have some merit. Indeed, there is no question thatMcPartlan disobeyed Respondent's directives as to herworking hours, conduct which normally would be con-sidered insubordination and warranting discharge. How-ever, in this case, the instructions or orders that McPart-lan disobeyed were unlawfully motivated, in that thechange in McPartlan's hours was discriminatory as Ihave found above In those circumstances, McPartlan's KENRICH PETROCHEMICALS539refusal to, accept an unlawful assignment does not consti-tute insubordination justifying her discharge.Reno Hilton282 NLRB 819;SuperiorWarehouse Grocers,277 NLRB18,23 (1985);Nissen Foods,272 NLRB 371, 401, 402(1984).The refusal by Respondent to accommodate McPart-Ian's request to return to her previously agreed to work-ing hours, followed by its discharge for failure to worksuch hours, is clearly violative of the Act. S.S.KresgeCo.;199NLRB 303, 306 (1972),Michiel's Inc., 279NLRB 109, 122 (1986);Reno Hilton,supra;Nissen Foods,supra.Respondent argues however, that McPartlan shouldnot be permitted to engage in "self help," by unilaterallychanging her own hours,particularly since the Regionhad issued a complaint on August 7, alleging in part thather change in hours was violative of the Act. Respond-ent claims that McPartlan must permit the Board's proc-essesof remedy her claim,and cannot unilaterallychange her hours I cannot agree that the Board's issu-ance of complaint in any way affects the above analysis,nor eliminates McPartlan's right to refuse an unlawfullymotivated'work assignment.Indeed,McPartlan would have been perfectly withinher rights to quit her job because of such an unlawfulchange of working hours. Such a quit would be consid-ered bythe Board to be a constructive discharge, andalso violative of Section 8(a)(1) and (3) of the Act.Ben-nett Packaging,Co,285 NLRB 602 (1980) (starting timeof employees changed, where employer had allowed herto report to work late because of her babysitting prob-lems);MagnoliaManor Nursing Home,260 NLRB 377,387, (1982) (employee's shift changed by employer, whowas aware that employee had to take care of small childat home and could not work that shift);St.Joseph's Hos-pital,247 NLRB 869, 880 (1980) (employer refused re-quest of employee to work part time to attend school);St.Paul's Church,.supraat 1252-1255) (imposing policyof working "every other weekend" to employees know-ing employees could not comply with rule);OlympicLimousine Serivce,278 NLRB 932, 938-939 (1986) (dis-continuanceof night shift,knowing that employeeneeded an evening job in order to attend school).Therefore, since McPartlan would have been construc-tively discharged had she quit because of Respondent'sactions, it follows that her decision to remain on the job,but at her old prediscrimination hours, does not warranta different result, notwithstanding the issuance of aBoard complaint covering the unlawful change of hours.Accordingly,based on the foregoing analysis and au-thority, I conclude that Respondent'sdecision to dis-charge McPartlan on September 17 was violative of Sec-tion 8(a)(1) and(3) of the Act.I.TheLayoff ofKnorowskiOn November 2, Knorowski reported for work at Re-spondent's premises,following her period of disability inwhich she was suffering from an acute anxiety reaction.Respondent notified her at that time that she was beinglaid of as of November 2, since her position had beenfilled.BecauseIhave found that Knorowski's acute ankietyreactionwas unlawfully caused by Respondent's' con-duct, it follows that Respondent may not turn her downwhen she applied for reemployment.MFA Milling,supraat 1079, 1080, 1102,Fabric Mart,supra. CfGraves Truck-ing,supra,inwhich no reinstatement was ordered, onlybecause the employee had not been discharged or other-wise refused the opportunity to return to work.Therefore, Respondent has violated Section 8(a)(1) and(3) of the Act by laying Knorowski off on 'November 2,even though it had hired a replacement to fill her posi-tion.Moreover, assuming that Respondent'sconduct onJune 18 did not unlawfully cause Knorowski's absence,Respondent's action on November 2 is still subject toscrutiny. In those circumstances,it is necessary to onceagain analyze the situation under Wright Line principles.Once more, it is concluded that the General Counsel hasestablished that a motivating factor in Respondent's deci-sion to lay off Knorowski on November 2 was her unionactivities In that connection Respondent- admitted that itbelieved Knorowski was a strong union adherent becauseof her "family culture" to the extent that Monte did noteven bother to attempt, as he did with other employees,to persuade her to abandon her union support Further,Monte unlawfully invited Knorowski to quit on June 18,and threatened to "get rid of the whole family," after hehad already unlawfully discharged Helen Chizmar andMcPartlan. Therefore, Knorowski, as of November 2,was only one of two remaining members of the Chizmarfamily who had not been unlawfully discharged Finally,Respondent had already unlawfully discriminated againstKnorowski,by changing her hours on June 1, severalweeks before her disability commenced.Having found a prima facie of union discrminationpresent, the burden then shifts to Respondent to establishby a preponderance of the evidence, that it would havetaken the same action against Knorowski, absent herunion activities. I find that Respondent has fallen shortof meeting this burden of proofRespondent'sposition essentially is that it did notknow whether Knorowski ever intended to return towork at Respondent, and that it needed to fill her posi-tion I find this explanation to be unpersuasiveWhile Ifind the testimony of Lucania and Monte, that because ofthe incidents on June 18 they did not believe that Knor-owski would be returning, to be credible, I do not find itdispositive.Inmy view,ifRespondent were truly con-cerned about whether Knorowski would be returning, itwould have been a simple matter to call her on thephone and ask her. Yet they chose not to do so, becauseasMonte himself testified,"Ididn'twant to go nearthat " Thus Respondent had absolutely no desire to seeKnorowski return to work, because of her union activi-ties and I believe made no phone call to ascertain suchdesires, for the same reasons.If no such union activitieshad occurred, I conclude that Respondent would have infactmade such an inquiry,before replacing a long-timewell-evaluated employee such as Knorowski.Furthermore,Respondent's past practices with respectto these kinds of cases, demonstrate more forcefully the 540DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpretextual nature of Respondent's defense. Lucania ad-mitted-thatwhen an employee returns from disability,"in -most cases,"Respondenttakesthe employee backwhen they finally recover. As Lucania further admitted,"the nature of our operations, we can be flexible and re-schedule and move people around " An examination ofseveralpast cases bears out and supports Lucania'scandid testimony in this regard.Indeed, Respondent could point to no past situationswhere it refused to offer a position to an employee re-turning from disability. In fact, to the contrary, testimo-ny was adduced with respect to several priorcases, in-cluding a situation involving Knorowski herself, whereemployees out on various kinds of disability were reem-ployed at their old jobs when they were ready to returnto work.The treatment that Respondent accorded employeesCesar Gonzalez and MikeBattaglia iseven more reveal-ing.Gonzalez was a plant employee, who was out ofwork for a year because of an injury on the job. His po-sitionwas filled within 2 monthsWhen Gonzalez at-tempted to return to work, consistent with Respondent'spolicy of flexibility as testified to by Lucania, he was of-fered a job in a different position. However, it turned outthatGonzalez was not physically able to handle the al-ternative position, he went back on compensation 41Respondent argues that comparison between plant em-ployees such as Gonzalez with Knorowski is inappropri-ate because "those employees have leave of absencerights guaranteed by their collective bargaining agree-ment and becausethe replacement of plant employees isimpacted by the bidding rights of current employees asspecified in the collective bargaining agreement." How-ever, the record contains no support for Respondent's as-sertions in this regard. The collective-bargaining agree-mentcovering Respondent's plant employees was not in-troduced into the record. Nor does the record includeany testimony or other evidence to indicate what leaveof absence rights if any are guaranteed to plant employ-ees or what impact bidding rights has on replacement ofemployees.Moreover, no evidence was adduced thatwhen Gonzalez was offered a different position, when hesought to return, any job bidding was required by him,or that the collective-bargainingagreement in any waymotivated Respondent's decision to make such an offer.Respondent contendsand Iagree that the most compa-rable case to that of Knorowski is that of lab technician,MikeBattaglia.However I do not agree with Respond-ent's view that its treatment of Battaglia was consistentwith its treatment of Knorowski. Thus,Battaglia was ini-tially out on a leave of absence for a year commencingin the spring of 1985. His job was held open for him forthat period of time, and he was allowed to return to hisold job in the spring of 1986. In February 1987, Battagliasustaineda second back injury, and was out of workuntil July of 1987.Battaglia'sposition as a lab technician was filledduring the period of his second disability. Respondent re-ceived a letter from its insurance company indicatingthat Battaglia could return to work, but at a lighter dutythan before. At that point, in further demonstration ofRespondent's admitted "flexibility" in "moving peoplearound," and its policy of in "most cases" taking peopleback when they return from disability, created a new jobfor Battaglia. Thus, he was rehired as a "gofer" and achauffeur for Spiegelhalder.Yet when Knorowski notified Respondent that shewas ready to return to work, no such courtesies were ex-tended to her, and in fact Lucania admitted that no dis-cussion ever took place between he and Monte about ac-cording similartreatmenttoKnorowski. Thus, Montemade no inquiry of Lucania, as to whether it might befeasible to either "create" a job for Knorowski, or findsufficientwork for her to perform. I note that the ac-commodation that Respondent made for Battaglia oc-curred in July 1987, only a few months before Knor-owski sought to return. Moreover, when Chizmar onbehalf of Knorowski reminded Respondent of its treat-mentof Battaglia as compared to Knorowski, Monte'sresponse was quite revealing. He replied that Battagliahad notified Respondent that he sought to return, andthat he (Monte) did not even know if Knorowski wantedher job back. This response merely reinforces the conclu-sionthatRespondent's defense is pretextual. Thus, asChizmar pointed out to Monte, he didn't give Knorowskimuch of a chance,sincehe began advertising for em-ployees on July 4, and hired two employees during themonth of July. More significantly, Respondent was firstnotified in early September that Knorowski was intend-ing to return on November 2. Thus contrary to Monte'sresponse to Chizmar, Respondent knew full well thatKnorowski was going to be able to return to work onNovember 2. Monte and Lucania during the period oftime between September and November, discussed withRespondent's attorney what position to take when shereturned, and concluded that it would not offer her a po-sition,butmerely place Knorowski on a preferentialhiring list.' However, there was not even any discussionbetween Monte and Lucania about the possibility of find-ing something to do or "creating" a job for Knorowski,as it had done for Battaglia. I am persuaded that thereason that Respondent did not makea similaraccommo-dation for Knorowski, as it had forBattagliaand consist-ent with its prior practice and policies, was not as Montefalsely stated, thatKnorowski had not informed Re-spondent of her desire to return'42 but because Knor-owski had along with the other members of the Chizmarfamily,been responsible for unionizing Respondent'sclerical staff.Accordingly, Respondent has not met its burden of es-tablishing that it would have laid off Knorowski, therebyretainingtwo less senior employees,43 absenther unionactivities.Therefore, even apart from Respondent's un-lawful causing of Knorowski's absence, it has violatedSection8(a)(1) and(3) of the Act when it failed to reem-ploy her when she requested to return to work after her43 Eventually, Gonzalez was terminated by Respondent, but only be-42 As noted, Respondent had nearly 2 months' notice of Knorowski'scause he refused to undergo a myelogram as recommended by Respond-desire to return to workent's insurance company doctors4' SeePremoco Forge,224 NLRB 371, 373 (1976) KENRICH PETROCHEMICALSdisabilitywas concluded.Palomar Transport Inc.,266NLRB 510, -512, 513 (1983),WXON TV Inc.,289 NLRB615(1988);-Repubhc Corp.,260 NLRB 486, 502 (1982);Dravo Corp.,255 NLRB 584, 589, 590 (1981),GTE Auto-matic Electric Co.,204 NLRB 716, 731 (1973)CONCLUSIONS OF LAW1.Respondent Kenrich PetrochemicalsInc. is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.Local 8-406, Oil, Chemical and Atomic Workers,InternationalUnion, AFL-CIO is a labor organizationwithin the meaning of Section 2(5) of the Act.3.Respondent violated Section 8(a)(1) of the Act bythreatening its employees with more onerous workingconditions or the imposition of the use of timeclocks,with loss of existing benefits, or with unspecified repris-als,because of their activities on behalf or support forthe Union.4.Respondent violated Section 8(a)(1) of the Act byinviting employees to quit their employment because ofsuch employees exercise of activities on behalf of theUnion or other protected conduct, therebythreateningthem with discharge by implying that support for theUnion and or the exercise of other protected conductand continued employment with Respondent are notcompatible.5.Respondent violated Section 8(a)(1) of the Act byterminating the employment of Helen Chizmar becauseof the Union activities of her relatives.6.Respondent violated Section8(a)(1) and(3) of theAct by changing the working hours of Barbara Knor-owski and Karen McPartlan on June 1, assaulting Knor-owski on June 18, removing McPartlan's telephone onJune 23, requiring McPartlan, Knorowski, and CatherineChizmar to be examined by Respondent's physician onJune 23, causing Knorowski and Chizmar to be absentfrom work subsequent to June 18, discharging McPartlanon September 17, and by laying off and refusing to reem-ploy Knorowski on November 2, all because said em-ployees engaged in activities on behalf and in support ofthe Union.7.The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within themeaningof Section 2(6) and (7) of the Act.8.The Respondent did not engage in any other unfairlabor practices alleged in the consolidated complaint.V THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section8(a)(1) and(3) of theAct, I shall recommend that Respondent cease and desisttherefrom and to take certain affirmative action designedto effectuate the policies of the Act. Having found thatRespondent violated Section 8(a)(1) of the Act by termi-natingHelen Chizmar on May 29, and Section8(a)(1)and (3) of the Act by laying off and refusing to reemployBarbara Knorowski on November 2, and by dischargingKaren McPartlan on September 17, I shall recommendthat that it be ordered to offer Knorowski and Chizmar541immediate and full reinstatement44 to their former posi-tions of employment or, if these positions no longer exist,to substantially equivalent positions without prejudice totheir seniority or other rights and privileges, and to makewhole Knorowski, Chizmar and McPartlan, any loss ofearnings that they may have suffered. Loss of earningsshall be computed in themannerprescribed inF.W.Woolworth,90 NLRB 289 (1950), and shall include inter-est as computed inNew Horizons for the Retarded,283NLRB 1173 (1987).Ihave also found that Respondent violated Section8(a)(1) and (3) of the Act by causing the absences fromwork of Knorowski and Catherine Chizmar, subsequentto June 18. Since Respondent unlawfully set in motionthe events which gave rise to these absences, it is appro-priate to order Respondent to make Knorowski andCatherine Chizmar whole for pay lost subsequent to June18 as aresult of illnesses fairly attributable to Respond-ent's conduct.BectonDickinson,supraat789;FabricMart,supra at 390;M.F.A.Milling,supra at 1080;GravesTrucking,supra at 345.I shall leave to the compliance stage of this proceedingthe extent to which the receipt by these employees ofsick leave payments by Respondent, and or disabilitypayments from Respondent's insurer,during the periodof their absences, shall be deducted from their backpay.Cf.Graves Trucking,supra, footnote 11;AmericanMfg.Co., 167 NLRB 520, 523, fn 13 (1967).Respondent shall also be ordered to expunge from itsfiles any reference to the discharges of Helen Chizmarand McPartlan and the layoff of Knorowski, and notifythese employees in writing that this has been done andthat evidence of such actions will not be used by Re-spondentas a basisfor any future action against them.Sterling Sugars,261 NLRB 472 (1982).Finally to the extent that it has not already done so, itisappropriate to require Respondent to remedy its un-lawful change of hours for McPartlan and Knorowski, torestore these employees to their schedules that existedprior to June 1.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed45ORDERThe Respondent Kenrich PetrochemicalsInc.,Ba-yonne,New Jersey, its officers,agents, successors, andassigns, shall1.Cease and desist from(a)Threatening its employeeswith, more onerousworking conditions, or the imposition of the use of time-clocks,with the loss of existing benefits, or with anyother unspecified reprisals, because of their activities on44 Since McPartlan was subsequently reinstated by Respondent, it isnot necessary to order her reinstatement45 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of theRules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 542DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbehalf 61 support for Local 8-406, Oil Chemical andAtomic WorkersInternationalUnion, AFL-CIO.(b) Inviting employees to quit their employment be-cause of such employees exercise of activities on behalfof the Union or other protected conduct, thereby threat-eningthem with discharge by implying that support forthe Union or the exercise of other protected conduct andcontinued employment with it are not compatible.(c)Discharging supervisors because of the protectedactivities of relatives in order to coerce employees in theexercise of the rights guaranteed by Section (7) of theAct.(d)Discharging, laying off, changing the workinghours, assaulting, removing telephones, and requiringmedical verification for illnesses of its employees becauseof its employees support for or activities on behalf of theUnion.(e) In any like or related manner interfering with, re-strainingor coercing employees in the exercise of rightsguaranteedthem by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Helen Chizmar and Barbara Knorowski im-mediate and full reinstatement to their former positionsof employment or, if these positions no longer exist, tosubstantially equivalent positions,without prejudice totheir seniority and other rights and privileges previouslyenjoyed.(b)Make whole Helen Chizmar, Barbara Knorowski,Karen McPartlan, and Catherine Chizmar for any loss ofearningsand other benefits suffered by them as result ofthe discrimination against them,in the manner set forthin the remedy section of this decision.(c)Restore the hours and schedule that existed priorto June 1, 1987, for Karen McPartlan and Barbara Knor-owski.(d)Remove from its files any reference to the dis-charges and or layoffs of Helen Chizmar, Karen McPart-]an, and Barbara Knorowski, and notify these employeesinwriting that this has been done, and that evidence ofthese unlawful actions will not be used against them inany way.(e)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payments records, timecards,personnel records and reports and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(f)Post at the Bayonne, New Jersey facility copies ofthe attached notice marked "Appendix "46 Copies of thenotice, on forms provided by the Regional Director forRegion 22, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensure46 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "PostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "that thenotices are not altered,defaced, or covered byany othermaterial._ .(g)Notifythe RegionalDirector inwritingwithin 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHERORDERED that the complaint be dis-missed insofar as it alleges violationsnot specificallyfound.APPENDIXNOTICE To EMPLOYEESPOSTED BY THE ORDER OFNATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National LaborRelationsAct and has or-dered us to post and abide by this notice.WE WILL NOT threaten our employees with more on-erous working conditions, or the imposition of the use ofthe timeclocks, with the loss of existing, benefits, or withany other unspecified reprisals because of their activitieson behalf or support for Local 8-406, Oil Chemical andAtomic WorkersInternationalUnion, AFL-CIOWE WILL NOT invite our employees to quit their em-ployment because of such employee exercise of activitieson behalf of the Union or other protected conduct,thereby threatening them with discharge by implyingthat support for the Union or the exercise of other pro-tected conduct and continued employment with us arenot compatible.WE WILL NOT discharge supervisors because of theUnion or other protected activities of their relatives or inorder to coerce employees in the exercise of the rightsguaranteed by Section (7) of the Act.WE WILL NOT discharge, lay off, change the workinghours, assault, remove telephones, or require medicalvertification for illnesses of our employees because ofour employees support for or activities on behalf of theUnion.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise ofrights guaranteed them by Section 7 of the Act.WE WILL offer Helen Chizmar and Barbara Knor-owski imediate and full reinstatement to their former po-sitions of employment, discharging, if necessary, anyonewho was hired to perform the work that these employ-ees had been performing or, if these positions no longerexists, to substantially equivalent positions, without prej-udice to their seniority and other rights and privilegespreviously enjoyed.WE WILL make whole Helen Chizmar, Barbara Knor-owski, Karen Mcpartlan, and Catherine Chizmar for anyloss ofearningsand other benefits suffered by them asresult of our discrimination against them, plus interestWE WILL restore the hours and schedule that existedprior on June 1, 1987, for Karen Mcpartlan and BarbaraKnorowski.WE WILL remove from our files any reference to thedischarges and or layoffs of Helen Chizmar, Karen KENRICH PETROCHEMICALS543McPartlan,.and Barbara Knorowski, and notify these em-dence of these unlawful actions will not be ;used, againstployees in writing that this has been done, and that evi-them in any way.-KENRICH PETROCHEMICALS, INC.